Exhibit 10.25-01
[Execution Version]


$200,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
November 15, 2011,
among
EL PASO ELECTRIC COMPANY,
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
not in its individual capacity,
but solely in its capacity as successor trustee of the
Rio Grande Resources Trust II,
THE LENDERS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and Issuing Bank,


and
UNION BANK, N.A.,
as Syndication Agent






________________________
UNION BANK, N.A. and J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners
61548965_6


--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I
Definitions
1
 
 
 
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Terms Generally
20
 
 
 
ARTICLE II
The Credits
20
 
 
 
SECTION 2.01.
Commitments
20
SECTION 2.02.
Loans
20
SECTION 2.03.
Borrowing Procedure
22
SECTION 2.04.
Evidence of Debt; Repayment of Loans
22
SECTION 2.05.
Fees
23
SECTION 2.06.
Interest on Loans
24
SECTION 2.07.
Default Interest
24
SECTION 2.08.
Alternate Rate of Interest
25
SECTION 2.09.
Termination and Reduction of Commitments
25
SECTION 2.10.
Conversion and Continuation of Borrowings
25
SECTION 2.11.
Optional Prepayment
27
SECTION 2.12.
Reserve Requirements; Change in Circumstances
27
SECTION 2.13.
Change in Legality
29
SECTION 2.14.
Indemnity
30
SECTION 2.15.
Pro Rata Treatment
30
SECTION 2.16.
Sharing of Setoffs
30
SECTION 2.17.
Payments
31
SECTION 2.18.
Taxes
31
SECTION 2.19.
Replacement or Termination of Lenders Under Certain Circumstances; Duty to
Mitigate
35
SECTION 2.20.
Letters of Credit
36
SECTION 2.21.
Increase of Commitments
40
 
 
 
ARTICLE III
Representations and Warranties
42
 
 
 
SECTION 3.01.
Organization; Powers
42
SECTION 3.02.
Authorization
42
SECTION 3.03.
Enforceability
42
SECTION 3.04.
Governmental Approvals
43
SECTION 3.05.
Financial Statements
43
SECTION 3.06.
No Material Adverse Change
43
SECTION 3.07.
Subsidiaries
43
SECTION 3.08.
Litigation; Compliance with Laws
43
SECTION 3.09.
Federal Reserve Regulations
43
SECTION 3.10.
Investment Company Act
44







--------------------------------------------------------------------------------


SECTION 3.11.
Use of Proceeds
44
SECTION 3.12.
Tax Returns
44
SECTION 3.13.
No Material Misstatements
44
SECTION 3.14.
Employee Benefit Plans
44
SECTION 3.15.
Environmental Matters
44
SECTION 3.16.
Insurance
45
SECTION 3.17.
Anti-Terrorism Laws, etc
45
 
 
 
ARTICLE IV
Conditions of Lending
46
 
 
 
SECTION 4.01.
All Credit Events
46
SECTION 4.02.
Effective Date
46
 
 
 
ARTICLE V
Affirmative Covenants
48
 
 
 
SECTION 5.01.
Existence; Businesses and Properties
48
SECTION 5.02.
Insurance
49
SECTION 5.03.
Obligations and Taxes
49
SECTION 5.04.
Financial Statements, Reports, etc
49
SECTION 5.05.
Litigation and Other Notices
50
SECTION 5.06.
Employee Benefits
50
SECTION 5.07.
Maintaining Records; Access to Properties and Inspections
51
SECTION 5.08.
Use of Proceeds
51
SECTION 5.09.
Subsidiary Guarantors
51
SECTION 5.10.
Maintenance of Ratings
51
 
 
 
ARTICLE VI
Negative Covenants
52
 
 
 
SECTION 6.01.
Subsidiary Indebtedness
52
SECTION 6.02.
Liens
52
SECTION 6.03.
Sale and Lease-Back Transactions
54
SECTION 6.04.
Investments, Loans and Advances
54
SECTION 6.05.
Mergers, Consolidations and Sales of Assets and Acquisitions
55
SECTION 6.06.
Transactions with Affiliates
55
SECTION 6.07.
Businesses of Borrowers and Material Subsidiaries
56
SECTION 6.08.
Other Agreements
56
SECTION 6.09.
Debt to Capitalization Ratio
56
SECTION 6.10.
Fiscal Year
56
 
 
 
 
 
 
 
 
 
 
 
 


ii

--------------------------------------------------------------------------------


 
 
 
ARTICLE VII
Events of Default
56
 
 
 
ARTICLE VIII
The Administrative Agent
58
 
 
 
ARTICLE IX
Guarantee
60
 
 
 
SECTION 9.01.
Guarantee
61
SECTION 9.02.
Obligations Not Waived
61
SECTION 9.03.
Guarantee of Payment
61
SECTION 9.04.
No Discharge or Diminishment of Guarantee
61
SECTION 9.05.
Defenses of the Trustee Waived
62
SECTION 9.06.
Agreement to Pay; Subrogation
62
SECTION 9.07.
Information
63
SECTION 9.08.
Termination
63
 
 
 
ARTICLE X
Miscellaneous
63
 
 
 
SECTION 10.01.
Notices.
63
SECTION 10.02.
Survival of Agreement
64
SECTION 10.03.
Binding Effect
65
SECTION 10.04.
Successors and Assigns
65
SECTION 10.05.
Expenses; Indemnity
68
SECTION 10.06.
Right of Setoff
69
SECTION 10.07.
Applicable Law
69
SECTION 10.08.
Waivers; Amendment
70
SECTION 10.09.
Interest Rate Limitation
70
SECTION 10.10.
Entire Agreement
71
SECTION 10.11.
Waiver of Jury Trial
71
SECTION 10.12.
Severability
71
SECTION 10.13.
Counterparts
72
SECTION 10.14.
Headings
72
SECTION 10.15.
Jurisdiction; Consent to Service of Process
72
SECTION 10.16.
Confidentiality
72
SECTION 10.17.
Texas Revolving Credit Statute
73
SECTION 10.18.
No Recourse; Multiple Capacities
73
SECTION 10.19.
Limited Representations, Warranties and Covenants of Trustee
73
SECTION 10.20.
USA Patriot Act Notice
74
SECTION 10.21.
Amendment and Restatement
74
 
 
 
SCHEDULES
 
 
 
 
 
Schedule 2.01
Commitments
 
Schedule 3.04
Governmental Approvals
 


iii

--------------------------------------------------------------------------------


Schedule 3.07
Subsidiaries
 
Schedule 3.08
Litigation and Compliance with Laws
 
Schedule 3.15
Environmental Matters
 
Schedule 4.02(a)
Local Regulatory Counsel
 
Schedule 6.02
Liens
 
Schedule 6.04
Certain Investments
 
 
 
 
EXHIBITS
 
 
 
 
 
Exhibit A
Form of Administrative Questionnaire
 
Exhibit B
Form of Assignment and Acceptance
 
Exhibit C
Form of Borrowing Request
 
Exhibit D
Form of Subsidiary Guarantee Agreement
 




iv

--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 15, 2011 (as amended
from time to time, this “Agreement”), among EL PASO ELECTRIC COMPANY, a Texas
corporation (“El Paso”), THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a
national banking association with trust powers, not in its individual capacity,
but solely in its capacity as successor trustee of the Rio Grande Resources
Trust II (said trustee being the successor to JPMorgan Chase Bank, N.A.,
formerly known as JPMorgan Chase Bank, successor by merger to The Chase
Manhattan Bank, successor by merger to Chase Bank of Texas, National
Association, successor by change of name to Texas Commerce Bank National
Association, as trustee of the Rio Grande Resources Trust II) (the “Trustee”;
each of El Paso and the Trustee is referred to individually herein as a
“Borrower” and collectively as the “Borrowers”), the Lenders (as defined in
Article I), JPMORGAN CHASE BANK, N.A., as issuing bank (in such capacity,
including any successor thereto, the “Issuing Bank”) and as administrative agent
(in such capacity, including any successor thereto, the “Administrative Agent”)
for the Lenders, and UNION BANK, N.A., as syndication agent (in such capacity,
including any successor thereto, the “Syndication Agent”).
The Borrowers, the Lenders, the Issuing Bank, the Administrative Agent and the
Syndication Agent previously entered into that certain Credit Agreement, dated
as of September 23, 2010 (as amended, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”). The
parties hereto desire to amend and restate the Existing Credit Agreement, on the
terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree that the Existing Credit Agreement is
hereby amended and restated in its entirety, without novation, as follows:
ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.
“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble to this Agreement.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).






--------------------------------------------------------------------------------


“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as shall be approved by the Administrative
Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Agent” shall mean each of the Administrative Agent and the Syndication Agent.
“Aggregate Credit Exposure” shall mean the aggregate amount of the Lenders’
Credit Exposures.
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for an Interest Period
of one month beginning on such day (or, if such day is not a Business Day, the
immediately preceding Business Day) plus 1% (provided that, for the avoidance of
doubt, such Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 (or on any successor or substitute screen or page
of such service) at approximately 11:00 a.m. London time two Business Days prior
to such day). If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
“Anti‑Terrorism Order” shall mean Executive Order 13224 of September 23, 2001,
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), as amended from
time to time.
“Applicable Percentage” of any Lender at any time shall mean the percentage of
the Total Commitment represented by such Lender’s Commitment. In the event the
Commitments shall have expired or been terminated, the Applicable Percentages
shall be determined on the basis of the Commitments most recently in effect.
“Applicable Ratings” shall mean at any time the credit ratings at such time by
the Rating Agencies of the Index Debt.


“Applicable Spread” shall mean, for any day, with respect to any Eurodollar Loan
or ABR Loan, or with respect to the Commitment Fee, as the case may be, (a) from
and after the Original Closing Date through (but not including) the Effective
Date, the applicable percentage set forth in Table A below under the caption
“LIBOR Spread”, “ABR Spread” or “Commitment Fee”, as the case may be, based upon
the higher of the Applicable Ratings, and (b) from and after

2

--------------------------------------------------------------------------------


the Effective Date, the applicable percentage set forth in Table B below under
the caption “LIBOR Spread”, “ABR Spread” or “Commitment Fee”, as the case may
be, based upon the higher of the Applicable Ratings:


TABLE A
 
Applicable Ratings
(S&P/Moody’s)
LIBOR
Spread
ABR
Spread
Commitment Fee
Category 1
A-/A3 or better
1.650%
0.650%
0.200%
Category 2
BBB+/Baa1
1.900%
0.900%
0.250%
Category 3
BBB/Baa2
2.150%
1.150%
0.375%
Category 4
BBB-/Baa3
2.400%
1.400%
0.500%
Category 5
Less than BBB-/Baa3
(or unrated)
2.650%
1.650%
0.625%
TABLE B
 
Applicable Ratings
(S&P/Moody’s)
LIBOR
Spread
ABR
Spread
Commitment Fee
Category 1
A-/A3 or better
1.000%
0.100%
0.125%
Category 2
BBB+/Baa1
1.125%
0.125%
0.175%
Category 3
BBB/Baa2
1.250%
0.250%
0.200%
Category 4
BBB-/Baa3
1.500%
0.500%
0.250%
Category 5
Less than BBB-/Baa3
(or unrated)
1.750%
0.750%
0.300%

Notwithstanding the foregoing, (a) if (i) both Rating Agencies cease to provide
a current Applicable Rating or (ii) the Applicable Rating of either Rating
Agency shall be below BBB- or Baa3, as the case may be, the Applicable Spread
shall correspond to the percentages listed in Category 5; (b) if the Applicable
Ratings of the Rating Agencies fall within different Categories, and the higher
numbered Category is more than one numbered Category higher than the lower
numbered Category, then the Applicable Spread shall correspond to the
percentages listed in the next higher numbered Category from that of the lower
numbered Category; and (c) at any time after the occurrence and during the
continuation of an Event of Default, the Applicable Spread

3

--------------------------------------------------------------------------------


shall correspond to the percentages listed in Category 5. The Applicable Spread
shall be increased or decreased in accordance with the foregoing table upon any
change in the Applicable Ratings. The Applicable Ratings in effect at any date
are those in effect at the close of business on such date.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.
“Atomic Energy Act” shall mean the Atomic Energy Act of 1954, 42 U.S.C. §§ 2011
et seq. and the rules and regulations promulgated thereunder, as amended from
time to time.
“Augmenting Lender” shall have the meaning assigned to such term in Section 2.21
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“BONY” shall mean The Bank of New York Mellon Trust Company, N.A., together with
its successors and assigns.
“Borrower” and “Borrowers” shall have the meanings assigned to such terms in the
preamble to this Agreement.
“Borrowing” shall mean a group of Loans of a single Type made by the Lenders to
the same Borrower on a single date and as to which a single Interest Period is
in effect.
“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act)
becomes the “beneficial owner” (within the meaning of Rules 13d-3 and 13d-5 of
the Securities Exchange Act), directly or indirectly, of more than 50% of the
outstanding shares of

4

--------------------------------------------------------------------------------


common stock of El Paso entitled to vote for members of the board of directors
or equivalent governing body of El Paso or (b) a majority of the members of the
Board of Directors of El Paso are not Continuing Directors; provided, however,
that a “Change in Control” shall be deemed not to have occurred solely as a
result of the formation of a holding company for El Paso as part of any
transaction (merger, consolidation, plan of exchange, or otherwise) in which,
immediately following such transaction, (i) such holding company owns 100% of
the common stock of El Paso and (ii) such holding company is beneficially owned
by the former holders of El Paso’s common stock in substantially the same
proportions as their beneficial ownership of El Paso’s common stock immediately
prior to such transaction.
“Change in Law” shall mean (a) the adoption of any law, rule, regulation or
treaty after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.12(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, regulations, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender assumed its Commitment,
or, with respect to an Augmenting Lender, in the documentation executed by such
Augmenting Lender pursuant to Section 2.21(a), as applicable, as the same may be
(a) reduced from time to time pursuant to Section 2.09 or pursuant to
Section 2.19, (b) increased (with the consent of such Lender) from time to time
pursuant to Section 2.21 and (c) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.04.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
“Continuing Directors” shall mean, as of any date of determination, any member
of the board of directors of El Paso who (i) was a member of such board of
directors on the Effective Date or (ii) was nominated for election or elected to
such board of directors with the approval of a majority of Continuing Directors
who were members of such board at the time of such nomination or election.

5

--------------------------------------------------------------------------------




“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Credit Event” shall have the meaning assigned to such term in Section 4.01.
“Credit Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Loans of such Lender
plus the aggregate amount at such time of such Lender’s L/C Exposure.
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Dodd-Frank Act” shall mean the Dodd-Frank Wall Street Reform and Consumer
Protection Act (Public Law 111-203), as amended.
“dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary that is incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia.
“Effective Date” shall mean the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 10.08), which
date is November 15, 2011.
“El Paso” shall have the meaning assigned to such term in the preamble to this
Agreement.
“El Paso L/C Exposure” shall mean that part of the L/C Exposure attributable to
all Letters of Credit issued for the account of El Paso.
“El Paso Obligations” shall mean (i) the due and punctual payment of (A) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to El Paso, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (B) all
monetary obligations of El Paso pursuant to the Guarantee in Article IX hereof,
(C) each payment required to be made by El Paso under this Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (D) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of El Paso to the
Administrative Agent and the Lenders under this Agreement and the other Loan
Documents and (ii) the due and punctual performance of all

6

--------------------------------------------------------------------------------


covenants, agreements, obligations and liabilities of El Paso under or pursuant
to this Agreement and the other Loan Documents.
“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, flora and fauna, natural resources or the workplace.
“Environmental Claim” shall mean any written accusation, allegation, notice of
violation, claim, demand, order, directive, consent decree, cost recovery action
or other cause of action by, or on behalf of, any Governmental Authority or any
person for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), Remedial Action costs, tangible or intangible
property damage, natural resource damages, nuisance, pollution, any adverse
effect on the Environment caused by any Hazardous Material, or for fines,
penalties or restrictions, resulting from or based upon: (a) the existence, or
the continuation of the existence, of a Release (including sudden or non-sudden,
accidental or non-accidental Releases); (b) exposure to any Hazardous Material;
(c) the presence, use, handling, transportation, storage, treatment or disposal
of any Hazardous Material; or (d) the violation or alleged violation of any
Environmental Law or Environmental Permit.
“Environmental Law” shall mean any and all applicable present and future
treaties, laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
Environment, preservation or reclamation of natural resources, the management,
Release or threatened Release of any Hazardous Material or to health and safety
matters, including but not limited to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq. (collectively
“CERCLA”), the Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendments of 1984,
42 U.S.C. §§ 6901 et seq., the Federal Water Pollution Control Act, as amended
by the Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq., the Clean Air Act of
1970, 42 U.S.C. §§ 7401 et seq., as amended, the Toxic Substances Control Act of
1976, 15 U.S.C. §§ 2601 et seq., the Occupational Safety and Health Act of 1970,
as amended by 29 U.S.C. §§ 651 et seq., the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq., the Safe Drinking Water
Act of 1974, as amended by 42 U.S.C. §§ 300(f) et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 5101 et seq., the Atomic Energy Act and
Low-Level Radioactive Waste Policy Act, 42 U.S.C. §§ 2014 et seq., as amended,
and any similar or implementing state or local law, and all amendments or
regulations promulgated thereunder.
“Environmental Permit” shall mean any permit, approval, authorization,
certificate, license, variance, filing or permission required by or from any
Governmental Authority pursuant to any Environmental Law.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

7

--------------------------------------------------------------------------------




“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with El Paso, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan; (b) the
adoption of any amendment to a Plan that would contravene Section 436 of the
Code or Section 303 of ERISA; (c) a determination that any Plan is in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA)
or any Multiemployer Plan to which El Paso or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years has
made or been obligated to make contributions, is in “endangered status” or
“critical status” within the meaning of Section 432 of the Code; (d) the failure
with respect to any Plan to meet the minimum funding standards (within the
meaning of Section 412 or 430 of the Code or Section 302 of ERISA), whether or
not waived; (e) the filing pursuant to Section 412(c) of the Code or
Section 303(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (f) the incurrence of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of El Paso or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; (g) the receipt by El Paso or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(h) the receipt by El Paso or any ERISA Affiliate of any notice concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (i) the occurrence of a “prohibited transaction” with respect
to which El Paso or any of the Subsidiaries is a “disqualified person” (within
the meaning of Section 4975 of the Code) or with respect to which El Paso or any
such Subsidiary could otherwise be liable; and (j) any other event or condition
with respect to a Plan or Multiemployer Plan that could reasonably be expected
to result in liability of El Paso.
“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.
“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of
Article II.
“Event of Default” shall have the meaning assigned to such term in Article VII.
“Excluded Taxes” shall mean, with respect to any payment made by any Loan Party
under any Loan Document, any of the following Taxes imposed on or with respect
to a Recipient: (a) Other Connection Taxes, (b) Taxes that would not have arisen
but for a failure by a Non-U.S. Lender to comply with the provisions of Section
2.18(f) and (c) in the case of a Lender (other than an assignee pursuant to a
request by a Borrower under Section 2.19(a)), any U.S. Federal withholding Taxes
resulting from any law in effect (including FATCA) on (and, in the case of
FATCA, including any regulations or official interpretations thereof issued
after) the date such Lender becomes a party to this Agreement (or designates a
new lending office), except to the extent that such Lender (or its assignor, if
any) was entitled, at the time of designation of a

8

--------------------------------------------------------------------------------


new lending office (or assignment), to receive additional amounts from the
Borrowers with respect to such withholding Taxes pursuant to Section 2.18(a).
“Existing Credit Agreement” shall have the meaning assigned to such term in the
preamble to this Agreement.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as in effect on the
Effective Date, and any applicable Treasury regulations promulgated thereunder
or published administrative guidance implementing such Sections.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Federal Power Act” shall mean the Federal Power Act of 1920, 16 U.S.C. §§ 791a
et seq., and the rules and regulations promulgated thereunder, as amended from
time to time.
“Fee Letter” shall mean the Fee Letter, dated November 3, 2011, between El Paso
and JPMorgan, as the Administrative Agent and the Issuing Bank.
“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees, the Upfront Fees and the Issuing Bank Fees.
“FERC” shall mean the Federal Energy Regulatory Commission, or any Governmental
Authority succeeding to any or all of such Commission’s authority.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer, controller or other vice president with
financial planning responsibilities of such person.
“First Mortgage Bonds” shall mean any series of First Mortgage Bonds of El Paso
issued pursuant to a Mortgage Indenture after the Effective Date.
“GAAP” shall mean generally accepted accounting principles in the United States
of America applied on a consistent basis.
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or

9

--------------------------------------------------------------------------------


to advance or supply funds for the purchase of) any security for the payment of
such Indebtedness, (b) to purchase or lease property, securities or services for
the purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes, hazardous or toxic substances or wastes, pollutants, solid, liquid or
gaseous wastes, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls (“PCBs”) or
PCB‑containing materials or equipment, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
“Increasing Lender” shall have the meaning assigned to such term in Section
2.21(a).
“Incremental Facility Amount” shall mean, at any time, the excess, if any, of
(a) $100,000,000 over (b) the aggregate increase in the Total Commitment
established prior to such time pursuant to Section 2.21.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such person of Indebtedness of others, (h) all Capital
Lease Obligations of such person, (i) all obligations of such person in respect
of interest rate protection agreements, foreign currency exchange agreements or
other interest or exchange rate hedging arrangements, (j) the principal
component of all obligations of such person as an account party in respect of
letters of credit (other than any letter of credit in respect of which a
back-to-back letter of credit has been issued under, or in a transaction
permitted by, this Agreement, provided that the commercial bank issuing such
back-to-back letter of credit (if other than the Issuing Bank) has a long-term
senior unsecured debt rating of not less than A- by S&P and not less than A3 by
Moody’s) and (k) the principal component of all obligations of such person as an
account party in respect of bankers’ acceptances. The Indebtedness of any person
shall include the Indebtedness of any partnership in which such person is a
general partner, other than to the extent that the instrument or agreement
evidencing such Indebtedness expressly limits the liability of such person in
respect thereof.

10

--------------------------------------------------------------------------------


“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by any Loan Party under any Loan Document
and (b) Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).
“Index Debt” shall mean the senior, unsecured, non-credit enhanced, long-term
debt of El Paso.
“Interest Payment Date” shall mean, (a) with respect to any ABR Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing.
“Interest Period” shall mean, as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
applicable Borrower may elect; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.
“IRS” shall mean the United States Internal Revenue Service.
“Issuing Bank” shall have the meaning assigned to such term in the preamble to
this Agreement.
“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).
“JPMorgan” shall mean JPMorgan Chase Bank, N.A., together with its successors
and assigns.
“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.20.
“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all L/C Disbursements that have not yet been reimbursed at
such time. The L/C Exposure of any Lender at any time shall mean its Applicable
Percentage of the aggregate L/C Exposure at such time.

11

--------------------------------------------------------------------------------




“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).
“Lenders” shall mean (a) the financial institutions listed on Schedule 2.01,
(b) any financial institution that has become a party hereto pursuant to an
Assignment and Acceptance and (c) any Augmenting Lender, in each case other than
any such financial institution or Augmenting Lender that has ceased to be a
party hereto pursuant to an Assignment and Acceptance.
“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.20.
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on the Reuters Screen LIBOR01 (or on any
successor or substitute screen or page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
“Loan Documents” shall mean this Agreement, the Letters of Credit, the Fee
Letter, any Notes and each Subsidiary Guarantee Agreement.
“Loan Parties” shall mean the Borrowers and the Subsidiary Guarantors.
“Loans” shall mean the loans made by the Lenders to the Borrowers pursuant to
Section 2.01. Each Loan shall be a Eurodollar Loan or an ABR Loan.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations or financial condition of El Paso and the
Subsidiaries, taken as a whole, (b) material impairment of the ability of the
Trustee, El Paso or the Subsidiary Guarantors (taken as a whole) to perform any
of their respective payment or other material obligations under

12

--------------------------------------------------------------------------------


any Loan Document to which it is or will be a party or (c) material impairment
of the rights of the Lenders under any Loan Document.
“Material Subsidiary” shall mean, at any time, (a) a Domestic Subsidiary of El
Paso (other than a Receivables Subsidiary) with consolidated total assets at
such time equal to or greater than 10% of El Paso’s consolidated total assets at
such time or (b) any other Subsidiary which becomes a Subsidiary Guarantor.
“Maturity Date” shall mean September 23, 2016.
“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors.
“Mortgage Indenture” shall mean any indenture (including, without limitation,
any indenture entered into by El Paso following the Effective Date) secured by a
mortgage Lien upon El Paso’s Operating Property.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Non- U.S. Lender” shall mean a Lender that is not a U.S. Person.
“Note” shall have the meaning assigned to such term in Section 2.04(e).
“Nuclear Fuel” shall have the meaning assigned to such term in the Purchase
Contract.
“Nuclear Waste Act” shall mean the Nuclear Waste Policy Act of 1982, 42 U.S.C.
§§ 10101 et seq., the Nuclear Waste Policy Amendments Act of 1987, 42 U.S.C.
§§ 10172, 10172a et seq., and the rules and regulations promulgated thereunder,
as amended from time to time.
“Obligations” shall mean, collectively, the Trust Obligations and the El Paso
Obligations.
“Obligation Termination Date” shall have the meaning assigned to such term in
Section 12.12(a).
“Operating Property” shall mean, as of any particular time, (a) all of the real,
personal and mixed property which is an integral part of or is used or to be
used as an integral part of the regulated electric generating, transmission
and/or distribution operations of El Paso, (b) any undivided legal interest of
El Paso in any such property which is jointly owned by El Paso and any other
person or persons and (c) franchises and permits owned by El Paso in connection
with the regulated electric generating, transmission and/or distribution
operations of El Paso, including, without limitation, all of such property which
is acquired by El Paso after the Effective Date; provided, however, that
Operating Property shall not be deemed to include any Operating Property
excepted under a Mortgage Indenture.
“Original Closing Date” shall mean September 23, 2010.

13

--------------------------------------------------------------------------------




“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than a connection arising solely
from such Recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to any
Loan Document).
“Other Taxes” shall mean, any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes that arise
from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the registration, receipt or perfection
of a security interest under, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment under Section 2.19(a)).
“Participant Register” has the meaning assigned to such term in Section
10.04(f).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Permitted Investments” shall mean:
(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)     investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, a rating of P-1
(or higher) according to Moody’s or a rating of A-1 (or higher) according to
S&P;
(c)     investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank (including the Trustee)
organized under the laws of the United States of America or any state thereof
which has a combined capital and surplus and undivided profits of not less than
$250,000,000;
(d)     investments in obligations of United States Federal agencies sponsored
by the Federal government, including the Federal Home Loan Bank, the Federal
Farm Credit Bank, the Federal Home Loan Mortgage Corporation, the Federal
National Mortgage Association and the Student Loan Marketing Association;
(e)     repurchase obligations with a term of not more than seven days for
underlying securities of the type described in clauses (a) and (d) entered into
with financial institutions which have a combined capital and surplus and
undivided profits of not less than $250,000,000;

14

--------------------------------------------------------------------------------


(f)     investments in tax exempt securities, including municipal issued notes
and bonds and variable-rate demand notes and bonds, having a rating at the time
of acquisition thereof of at least BBB from S&P or Baa from Moody’s;
(g)     investments in corporate bonds or notes having maturities of not more
than three years from the date of acquisition thereof and having a rating at the
time of acquisition thereof of at least BBB from S&P or Baa from Moody’s;
(h)     investments in money market or other mutual funds substantially all of
the assets of which consist of investments of the types described in clauses (a)
through (g) above; and
(i)     other investment instruments approved in writing by the Required Lenders
and offered by financial institutions which have a combined capital and surplus
and undivided profits of not less than $250,000,000.
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which El Paso or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective on the date such change is publicly announced as being effective.
“Purchase Contract” shall mean the Purchase Contract dated as of February 12,
1996, as amended as of February 11, 1999, July 12, 2007 and August 17, 2010,
between the Trustee and El Paso, as the same may be further amended,
supplemented or otherwise modified from time to time in accordance with the
provisions thereof and hereof.
“Purchase Contract Default” shall have the meaning assigned to the term “Event
of Default” in Section 19(a) of the Purchase Contract.
“Rating Agency” shall mean S&P and Moody’s.
“Receivables” shall have the meaning assigned to such term in the definition of
“Receivables Facility”.
“Receivables Facility” shall mean one or more receivables financing facilities,
as amended from time to time, the obligations in respect of which are
non-recourse (except for customary representations, warranties, covenants,
servicing obligations and indemnities made in connection with such facilities)
to El Paso and the Subsidiaries (other than any Receivables

15

--------------------------------------------------------------------------------


Subsidiary), pursuant to which El Paso and/or any Subsidiary transfers its
accounts receivable and other financial and related assets (collectively,
“Receivables”) to a Receivables Subsidiary; provided, that all terms and
conditions of, and all documentation relating to, a Receivables Facility shall
be in form and substance customary to comparable receivables securitization
facilities.
“Receivables Facility Documents” shall mean all agreements, in form and
substance customary to a Receivables Facility, that may from time to time be
entered into by El Paso or a Subsidiary in connection with any Receivables
Facility, as such agreements may be amended, supplemented or otherwise modified
from time to time in accordance with the provisions thereof and hereof.
“Receivables Subsidiary” means a wholly owned Domestic Subsidiary of El Paso
formed solely for the purpose of engaging in a Receivables Facility and which
acts as a purchaser of Receivables under a Receivables Facility.
“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.
“Regional Transmission Organization” shall mean an entity that satisfies the
minimum characteristics, performs the functions, and accommodates the open
architecture condition set forth in FERC regulations.
“Register” shall have the meaning given such term in Section 10.04(d).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the environment.
“Remedial Action” shall mean (i) “remedial action” as such term is defined in
CERCLA, 42 U.S.C. § 9601(24), and (ii) all other actions required by any
Governmental Authority or voluntarily undertaken to: (x) clean up, remove,
treat, abate or in any other way address any Hazardous Material in the
Environment; (y) prevent the Release or threat of Release, or minimize the
further Release of any Hazardous Material; or (z) perform studies and
investigations in connection with, or as a precondition to, (x) or (y) above.
“Required Lenders” shall mean, at any time, Lenders having Loans, L/C Exposure
and unused Commitments representing more than 50% of the sum of all Loans
outstanding, L/C Exposure and unused Commitments at such time.

16

--------------------------------------------------------------------------------


“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
“Rio Grande Resources Trust II” shall mean the trust created by the Trust
Agreement.
“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.
“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
“Senior Unsecured Notes” shall mean El Paso’s (i) 6.0% Senior Notes due May 15,
2035 in an initial aggregate principal amount of $400,000,000 and (ii) 7.5%
Senior Notes due March 15, 2038 in an initial aggregate principal amount of
$150,000,000, in each case issued pursuant to the Indenture dated as of May 1,
2005, between El Paso and JPMorgan.
“S&P” shall mean Standard & Poor’s Rating Services and its successors.
“Specified Debt” shall have the meaning assigned to such term in Section
6.02(m).
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch,
Affiliate, or other fronting office making or holding a Loan) is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Stockholders’ Equity” shall mean, as at any date of determination, the
stockholders’ equity at such date of El Paso, as determined in accordance with
GAAP.
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, or (b) that is, at the time



17

--------------------------------------------------------------------------------


any determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
“Subsidiary” shall mean any subsidiary of El Paso.
“Subsidiary Guarantee Agreement” shall mean each guarantee agreement delivered
pursuant to Section 5.09, each substantially in the form of Exhibit D.
“Subsidiary Guarantor” shall mean each Subsidiary that becomes a party to a
Subsidiary Guarantee Agreement.
“Syndication Agent” shall have the meaning assigned to such term in the preamble
to this Agreement. Notwithstanding anything contained in this Agreement to the
contrary, no Lender identified as the Syndication Agent shall have any separate
duties, responsibilities, obligations, authority or, except as expressly set
forth in this Agreement, rights as Syndication Agent.
“Taxes” shall mean, any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Total Consolidated Capital” shall mean, as at any date of determination, the
sum of Total Consolidated Debt on such date and Stockholders’ Equity at such
date.
“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time. The Total Commitment as of the Effective
Date is $200,000,000.
“Total Consolidated Debt” shall mean, as of any date of determination, all
Indebtedness (other than (a) Indebtedness of the type referred to in clause (i)
of the definition of the term “Indebtedness”, (b) Indebtedness of the type
referred to in clause (j) of the definition of the term “Indebtedness”, except
to the extent of unreimbursed drawings thereunder, and (c) Indebtedness of the
type referred to in clause (k) of the definition of the term “Indebtedness”) of
El Paso at such date.
“Transactions” shall have the meaning assigned to such term in Section 3.02.
“Trust Agreement” shall mean the Trust Agreement dated as of February 12, 1996,
between the Trustee and El Paso, providing for the creation of the Rio Grande
Resources Trust II, as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the provisions thereof and hereof.
“Trustee” shall have the meaning assigned to such term in the preamble to this
Agreement.
“Trustee L/C Exposure” shall mean that part of the L/C Exposure attributable to
all Letters of Credit issued for the account of the Trustee.

18

--------------------------------------------------------------------------------




“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, and the rules
and regulations promulgated thereunder, as amended from time to time.
“Trust Obligations” shall have the meaning assigned to such term in Section
9.01.
“Trust Senior Unsecured Notes” shall mean the Rio Grande Resources Trust II’s
(i) 3.67% Senior Notes due August 15, 2015 in an initial aggregate principal
amount of $15,000,000, (ii) 4.47% Senior Notes due August 15, 2017 in an initial
aggregate principal amount of $50,000,000 and (iii) 5.04% Senior Notes due
August 15, 2020 in an initial aggregate principal amount of $45,000,000, in each
case issued pursuant to the Note Purchase Agreement, dated as of August 17,
2010, among El Paso, the Rio Grande Resources Trust II and the Purchasers (as
defined therein) party thereto.
“Trust Termination Date” shall mean the date of any termination of the Purchase
Contract.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.
“Union Bank” shall mean Union Bank, N.A., together with its successors and
assigns.
“Upfront Fees” shall mean the upfront fees payable by El Paso to the
Administrative Agent for the account of each Lender on the Effective Date in an
amount as separately agreed by El Paso and the Administrative Agent in the Fee
Letter.
“USA Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“U.S. Person” shall mean a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in Section
2.18(f)(ii)(D)(2).
“Wholly Owned Subsidiary” of any person (the “Parent”) shall mean a subsidiary
of the Parent of which securities (except for directors’ qualifying shares) or
other ownership interests representing 100% of the equity or 100% of the
ordinary voting power or 100% of the general partnership interests are, at the
time any determination is being made, owned, controlled or held by the Parent
and/or one or more Wholly Owned Subsidiaries of the Parent.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

19

--------------------------------------------------------------------------------


“Withholding Agent” shall mean any Loan Party and the Administrative Agent.
SECTION 1.02.    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, (a) any reference in this Agreement to any Loan Document shall
mean such document as amended, restated, supplemented or otherwise modified from
time to time and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that, if El Paso notifies the Administrative Agent that El Paso wishes
to amend any covenant in Article VI or any related definition to eliminate the
effect of any change in GAAP occurring after the Effective Date on the operation
of such covenant (or if the Administrative Agent notifies El Paso that the
Required Lenders wish to amend Article VI or any related definition for such
purpose), then El Paso’s compliance with such covenant shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to El Paso and the Required Lenders.
ARTICLE II    

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Loans to the Trustee or El Paso, at any time
and from time to time on or after the date on which the conditions set forth in
Section 4.02 are satisfied, and until the earlier of the Maturity Date and the
termination of the Commitment of such Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in such Lender’s Credit Exposure exceeding such Lender’s Commitment.
Within the limits set forth in the preceding sentence and subject to the terms,
conditions and limitations set forth herein, the Borrowers may borrow, pay or
prepay and reborrow Loans.
SECTION 2.02.    Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). Except for Loans deemed made pursuant to
Section 2.02(f), the Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i)(A) with respect to any Eurodollar Borrowing, an
integral multiple of $1,000,000 and not less than $5,000,000 or (B) with respect
to any ABR Borrowing, an integral multiple of $1,000 and not less than $100,000
or (ii) equal to the remaining available balance of the Commitments.

20

--------------------------------------------------------------------------------




(b)    Subject to Sections 2.08 and 2.13, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the applicable Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrowers shall not be entitled to request any
Borrowing that, if made, would result in more than eight (8) Eurodollar
Borrowings outstanding hereunder at any time. For purposes of the foregoing,
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.
(c)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 1:00 p.m., New York City time, and the Administrative Agent shall by
2:00 p.m., New York City time, credit the amounts so received to an account in
the name of the applicable Borrower maintained with the Administrative Agent and
designated by such Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the applicable Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the applicable Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of either
Borrower, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, the Federal Funds Effective Rate.
If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount shall constitute such Lender’s Loan as part of such
Borrowing for purposes of this Agreement.
(e)    Notwithstanding any other provision of this Agreement, (i) neither
Borrower shall be entitled to request any Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date and (ii) the
Trustee shall not be entitled to request any Borrowing on or after the Trust
Termination Date.
(f)    If the Issuing Bank shall not have received from the Trustee or El Paso,
as the case may be, the payment required to be made by Section 2.20(e) within
the time specified in such Section, the Issuing Bank will promptly notify the
Administrative Agent of the L/C Disbursement and the Administrative Agent will
promptly notify each Lender of such L/C





21

--------------------------------------------------------------------------------


Disbursement and its Applicable Percentage thereof. Each Lender shall pay by
wire transfer of immediately available funds to the Administrative Agent not
later than 2:00 p.m., New York City time, on such date (or, if such Lender shall
have received such notice later than 12:00 (noon), New York City time, on any
day, not later than 10:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Lender’s Applicable Percentage of such
L/C Disbursement (it being understood that such amount shall be deemed to
constitute an ABR Loan of such Lender and such payment shall be deemed to have
reduced the L/C Exposure by such amount), and the Administrative Agent will
promptly pay to the Issuing Bank amounts so received by it from the Lenders. The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from the Trustee or El Paso, as the case may be, pursuant to
Section 2.20(e) prior to the time that any Lender makes any payment pursuant to
this paragraph (f); any such amounts received by the Administrative Agent
thereafter will be promptly remitted by the Administrative Agent to the Lenders
that shall have made such payments and to the Issuing Bank, as their interests
may appear. If any Lender shall not have made its Applicable Percentage of such
L/C Disbursement available to the Administrative Agent as provided above, such
Lender and the Trustee or El Paso, as the case may be, severally agree to pay
interest on such amount, for each day from and including the date such amount is
required to be paid in accordance with this paragraph to but excluding the date
such amount is paid, to the Administrative Agent at (i) in the case of the
Trustee or El Paso, as the case may be, a rate per annum equal to the interest
rate applicable to ABR Loans pursuant to Section 2.06(a), and (ii) in the case
of such Lender, for the first such day, the Federal Funds Effective Rate, and
for each day thereafter, the Alternate Base Rate.
SECTION 2.03.    Borrowing Procedure. In order to request a Borrowing (other
than a deemed Borrowing pursuant to Section 2.02(f), as to which this
Section 2.03 shall not apply), the applicable Borrower shall hand deliver or
telecopy to the Administrative Agent a duly completed Borrowing Request (a) in
the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before a proposed Borrowing, and (b) in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, on the day of the
proposed Borrowing. Each Borrowing Request shall be irrevocable, shall be signed
by or on behalf of the applicable Borrower and shall specify the following
information: (i) whether the Borrowing then being requested is to be a
Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to which
funds are to be disbursed (which shall be an account that complies with the
requirements of Section 2.02(c)); (iv) the amount of such Borrowing; and (v) if
such Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing
is specified in any such notice, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration. The Administrative
Agent shall promptly advise the Lenders of any notice given pursuant to this
Section 2.03 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.
SECTION 2.04.    Evidence of Debt; Repayment of Loans. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each







22

--------------------------------------------------------------------------------


Lender the then unpaid principal amount of each Loan made to such Borrower on
the Maturity Date; provided, however, that if the Purchase Contract shall
terminate prior to the Maturity Date, the Trustee shall repay the unpaid
principal amount of each Loan made to it on the earlier of (i) the Maturity
Date, (ii) the 150th day following the Trust Termination Date, (iii) if any
Event of Default that is not a Purchase Contract Default shall be in existence
on the Trust Termination Date or shall thereafter occur, the 10th day following
the later to occur of the Trust Termination Date or such Event of Default or
(iv) if a Purchase Contract Default shall have occurred, on (A) the date of such
occurrence or (B) such later date as the Administrative Agent may elect.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
(c)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from each Borrower and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrowers to repay the Loans in
accordance with their terms.
(e)    Notwithstanding any other provision of this Agreement, in the event any
Lender shall request and receive a promissory note payable to such Lender and
its registered assigns (each, a “Note”), the interests represented by such Note
shall at all times (including after any assignment of all or part of such
interests pursuant to Section 10.04) be represented by one or more Notes payable
to the payee named therein or its registered assigns.
SECTION 2.05.    Fees. (a) The Borrowers agree, jointly and severally, to pay to
each Lender, through the Administrative Agent, on the last day of March, June,
September and December in each year and on each date on which the Commitment of
such Lender shall expire or be terminated as provided herein, a commitment fee
(a “Commitment Fee”) equal to the Applicable Spread per annum in effect from
time to time on the daily unused amount of the Commitment of such Lender during
the preceding quarter (or other period commencing on the Original Closing Date
or ending on the Maturity Date or the date on which the Commitments of such
Lender shall expire or be terminated). All Commitment Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days. The
Commitment Fees due to each Lender shall commence to accrue on the Original
Closing Date and shall cease to accrue on the date on which the Commitment of
such Lender shall expire or be terminated as provided herein.

23

--------------------------------------------------------------------------------




(b)    The Borrowers agree, jointly and severally, to pay to the Administrative
Agent the fees set forth in the Fee Letter at the times and in the amounts
specified therein (the “Administrative Agent Fees”).
(c)    The Borrowers agree, jointly and severally, to pay (i) to each Lender,
through the Administrative Agent, on the last day of March, June, September and
December of each year and on the date on which the Commitment of such Lender
shall be terminated as provided herein, a fee (an “L/C Participation Fee”)
calculated on such Lender’s Applicable Percentage of the daily aggregate L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements) during the preceding quarter (or shorter period commencing on the
Original Closing Date or ending on the Maturity Date or the date on which all
Letters of Credit have been canceled or have expired and the Commitments of all
Lenders shall have been terminated) at a rate per annum equal to the Applicable
Spread from time to time used to determine the interest rate on Eurodollar Loans
pursuant to Section 2.06(b) and (ii) to the Issuing Bank with respect to each
Letter of Credit the fronting fees set forth in the Fee Letter (the “Issuing
Bank Fees”). All L/C Participation Fees and Issuing Bank Fees shall be computed
on the basis of the actual number of days elapsed in a year of 360 days.
(d)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances.
SECTION 2.06.    Interest on Loans. (a) Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when the Alternate Base Rate is determined by
reference to the Prime Rate and over a year of 360 days at all other times) at a
rate per annum equal to the Alternate Base Rate plus the Applicable Spread in
effect from time to time.
(b)    Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Spread in effect from time to time.
(c)    Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate, Adjusted LIBO Rate and Applicable Spread for
each Interest Period or day within an Interest Period, as the case may be, shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.07.    Default Interest. If either Borrower shall default in the
payment of the principal of or interest on any Loan or any other amount becoming
due hereunder, by acceleration or otherwise, or under any other Loan Document,
such Borrower shall on demand from time to time pay interest, to the extent
permitted by law, on such defaulted amount to but excluding the date of actual
payment (after as well as before judgment) (a) in the case of overdue



24

--------------------------------------------------------------------------------


principal, at the rate otherwise applicable to such Loan pursuant to
Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as the case may be, when determined by reference to the Prime
Rate and over a year of 360 days at all other times) equal to the sum of the
Alternate Base Rate plus the Applicable Spread in effect from time to time plus
2.00%.
SECTION 2.08.    Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the LIBO Rate, the Administrative Agent shall, as soon as
practicable thereafter, give written or facsimile notice of such determination
to the Borrowers and the Lenders. In the event of any such determination, until
the Administrative Agent shall have advised the Borrowers and the Lenders that
the circumstances giving rise to such notice no longer exist, any request by
either Borrower for a Eurodollar Borrowing pursuant to Section 2.03 shall be
deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error.
SECTION 2.09.    Termination and Reduction of Commitments. (a) The Commitments
and the L/C Commitment shall automatically terminate on the Maturity Date.
(b)    Upon at least three Business Days’ prior irrevocable written or facsimile
notice to the Administrative Agent, the Borrowers may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Commitments; provided, however, that (i) each partial reduction of the
Commitments shall be in an integral multiple of $1,000,000 and in a minimum
amount of $5,000,000 and (ii) the Total Commitment shall not be reduced to an
amount that is less than the Aggregate Credit Exposure at the time; provided
that a notice of termination of the Commitments delivered by the Borrowers may
state that such notice is conditioned upon the effectiveness of other credit
facilities or debt financing (such notice to specify the proposed effective
date), in which case such notice may be revoked by the Borrowers (by notice to
the Administrative Agent on or prior to such specified effective date) if such
condition is not satisfied and the Borrowers shall indemnify the Lenders in
accordance with Section 2.14 in connection therewith.
(c)    Each reduction in the Commitments hereunder shall be made ratably among
the Lenders in accordance with their respective Commitments. The Borrowers shall
pay to the Administrative Agent for the account of the applicable Lenders, on
the date of each termination or reduction, the Commitment Fees on the amount of
the Commitments so terminated or reduced accrued to but excluding the date of
such termination or reduction.
SECTION 2.10.    Conversion and Continuation of Borrowings. The applicable
Borrower shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to conversion, to convert any Eurodollar Borrowing into an
ABR Borrowing, (b) not later than





25

--------------------------------------------------------------------------------


11:00 a.m., New York City time, three Business Days prior to conversion or
continuation, to convert any ABR Borrowing into a Eurodollar Borrowing or to
continue any Eurodollar Borrowing as a Eurodollar Borrowing for an additional
Interest Period, and (c) not later than 11:00 a.m., New York City time, three
Business Days prior to conversion, to convert the Interest Period with respect
to any Eurodollar Borrowing to another permissible Interest Period, subject in
each case to the following:
(i)    each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
(ii)    if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
(iii)    each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by
such Borrower at the time of conversion;
(iv)    if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, such Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.14;
(v)    any portion of a Borrowing maturing in less than one month may not be
converted into or continued as a Eurodollar Borrowing;
(vi)    any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and
(vii)    upon notice to the Borrowers from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.
Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (A) the identity and amount of the Borrowing that
the applicable Borrower requests be converted or continued, (B) whether such
Borrowing is to be converted to or continued as a Eurodollar Borrowing or an
ABR Borrowing, (C) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (D) if such Borrowing is to be
converted to or continued as a Eurodollar Borrowing, the Interest Period with
respect thereto. If no Interest Period is specified in any such notice with
respect to any conversion to or continuation as a Eurodollar Borrowing, the
applicable Borrower shall be

26

--------------------------------------------------------------------------------


deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If a Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into an ABR Borrowing.
SECTION 2.11.    Optional Prepayment. (a) Each Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon written or facsimile notice (or telephone notice promptly confirmed by
written or facsimile notice) to the Administrative Agent before 12:00 (noon),
New York City time (i) in the case of any prepayment of a Eurodollar Borrowing,
at least three Business Days prior to the date designated for such prepayment or
(ii) in the case of any prepayment of an ABR Borrowing, on the date of such
prepayment; provided, however, that each partial prepayment shall be in an
amount that is (x) in the case of any partial prepayment of a Eurodollar
Borrowing, an integral multiple of $1,000,000 and not less than $5,000,000 or
(y) in the case of any partial prepayment of an ABR Borrowing, an integral
multiple of $1,000 and not less than $100,000.
(b)    In the event of a termination of all the Commitments, each Borrower shall
repay or prepay all of its outstanding Borrowings on the date of such
termination, together with accrued interest to but excluding the date of such
payment. In the event of any partial reduction of the Commitments, then (i) at
or prior to the effective date of such reduction or termination, the
Administrative Agent shall notify the Borrowers and the Lenders of the Aggregate
Credit Exposure after giving effect thereto and (ii) if the Aggregate Credit
Exposure would exceed the Total Commitment after giving effect to such reduction
or termination, then the Borrowers shall, on the date of such reduction or
termination, repay or prepay Borrowings in an amount sufficient to eliminate
such excess.
(c)    Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the applicable Borrower to prepay such Borrowing by
the amount stated therein on the date stated therein. All prepayments under this
Section 2.11 shall be subject to Section 2.14 but otherwise without premium or
penalty. All prepayments under this Section 2.11 (other than prepayments of ABR
Loans prior to the Maturity Date) shall be accompanied by accrued interest on
the principal amount being prepaid to but excluding the date of payment.
SECTION 2.12.    Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if after the date of
this Agreement, but prior to the first date on which the events described in
clauses (A), (B), (C) and (D) of subsection (d) of this Section 2.12 shall have
occurred (the “Obligation Termination Date”), any Change in Law shall impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of or credit extended by any
Lender or the Issuing Bank or shall impose on such Lender or the Issuing Bank or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein or subject any Recipient to any Taxes (other than (i) Taxes imposed on
or with respect to any payment made by any Loan Party under

27

--------------------------------------------------------------------------------


any Loan Document, which shall be solely governed by Section 2.18, (ii) Other
Taxes, and (iii) Other Connection Taxes on gross or net income, profits or
receipts (including value-added or similar Taxes, franchise Taxes and branch
profits Taxes)) on its loans, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, and the result of any of the foregoing shall be to
increase the cost to such Lender or such other Recipient of making or
maintaining any Eurodollar Loan or increase the cost to any Lender, the Issuing
Bank or such other Recipient of issuing or maintaining any Letter of Credit or
purchasing or maintaining a participation therein or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Bank or such other
Recipient (whether of principal, interest or otherwise) by an amount deemed by
such Lender, the Issuing Bank or such other Recipient to be material, then the
applicable Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, upon demand such additional amount or amounts as
will compensate such Lender, the Issuing Bank or such other Recipient, as the
case may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank shall have determined that the adoption
after the Effective Date, but prior to the Obligation Termination Date, of any
law, rule, regulation, agreement or guideline regarding capital adequacy, or any
change after the Effective Date, but prior to the Obligation Termination Date,
in any such law, rule, regulation, agreement or guideline (whether such law,
rule, regulation, agreement or guideline has been adopted) or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or compliance by any Lender
(or any lending office of such Lender) or the Issuing Bank or any Lender’s or
the Issuing Bank’s holding company with any request or directive regarding
capital adequacy (whether or not having the force of law) of any Governmental
Authority has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made or participation in Letters of Credit purchased by such Lender
pursuant hereto or the Letters of Credit issued by the Issuing Bank pursuant
hereto to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
applicability, adoption, change or compliance (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy) by an amount
deemed by such Lender or the Issuing Bank to be material, then from time to time
the applicable Borrower shall pay to such Lender or the Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any
such reduction suffered. For the avoidance of doubt and notwithstanding anything
herein to the contrary, this Section 2.12(b) shall apply to (x) the Dodd-Frank
Act and all requests, rules, regulations, guidelines or directives thereunder or
issued in connection therewith concerning capital adequacy and (y) all requests,
rules, regulations, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III,
regardless of the date enacted, adopted, issued or implemented.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as







28

--------------------------------------------------------------------------------


applicable, as specified in paragraph (a) or (b) above shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender or the Issuing Bank the amount shown
as due on any such certificate delivered by it within 30 days after its receipt
of the same.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation under this
Section 2.12 for any costs incurred or reduction suffered with respect to any
date so long as such Lender or the Issuing Bank, as applicable, shall have
notified the applicable Borrower that it will demand compensation for such costs
or reduction under paragraph (c) above, not more than 90 days after the later of
(i) such date and (ii) the date on which such Lender or the Issuing Bank, as
applicable, shall have become aware of such costs or reduction. Notwithstanding
the foregoing, no notification contemplated by the preceding sentence shall in
any event be made more than 30 days after the date that (A) all the Obligations
have been indefeasibly paid in full, (B) the Lenders have no further commitment
to lend to either of the Borrowers under this Agreement, (C) the L/C Exposure
has been reduced to zero and (D) the Issuing Bank has no further obligation to
issue Letters of Credit under this Agreement. The protection of this
Section 2.12 shall be available to each Lender and the Issuing Bank regardless
of any possible contention of the invalidity or inapplicability of the law,
rule, regulation, agreement, guideline or other change or condition that shall
have occurred or been imposed.
SECTION 2.13.    Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if, after the date hereof, any Change in Law shall make it
unlawful for any Lender to make or maintain any Eurodollar Loan or to give
effect to its obligations as contemplated hereby with respect to any Eurodollar
Loan, then, by written notice to the Borrowers and to the Administrative Agent:
(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such or to convert a Eurodollar Loan into an
ABR Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and
(ii)    such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans

29

--------------------------------------------------------------------------------


of such Lender shall instead be applied to repay the ABR Loans made by such
Lender in lieu of, or resulting from the conversion of, such Eurodollar Loans.
(b)    For purposes of this Section 2.13, a notice to the Borrowers by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period currently applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrowers.
SECTION 2.14.    Indemnity. Each Borrower shall indemnify each Lender against
any loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
to such Borrower prior to the end of the Interest Period in effect therefor,
(ii) the conversion of any Eurodollar Loan to such Borrower to an ABR Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan to
such Borrower, in each case other than on the last day of the Interest Period in
effect therefor, or (iii) any Eurodollar Loan to be made by such Lender to such
Borrower (including any Eurodollar Loan to be made pursuant to a conversion or
continuation under Section 2.10) not being made after notice of such Loan shall
have been given by such Borrower hereunder (any of the events referred to in
this clause (a) being called a “Breakage Event”) or (b) any default by such
Borrower in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts which
such Lender is entitled to receive pursuant to this Section 2.14 shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error.
SECTION 2.15.    Pro Rata Treatment. Except as required under Section 2.13, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees and the
L/C Participation Fees, each reduction of the Commitments and each conversion of
any Borrowing to or continuation of any Borrowing as a Borrowing of any Type
shall be allocated pro rata among the Lenders in accordance with their
respective applicable Commitments (or, if such Commitments shall have expired or
been terminated, in accordance with the respective principal amounts of their
outstanding Loans). Each Lender agrees that in computing such Lender’s portion
of any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole dollar amount.
SECTION 2.16.    Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
either Borrower, or pursuant to a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan or Loans or L/C
Disbursement





30

--------------------------------------------------------------------------------


as a result of which the unpaid principal portion of its Loans and participation
in L/C Disbursements shall be proportionately less than the unpaid principal
portion of the Loans and participation in L/C Disbursements of any other Lender,
it shall be deemed simultaneously to have purchased from such other Lender at
face value, and shall promptly pay to such other Lender the purchase price for,
a participation in the Loans and L/C Exposure of such other Lender, so that the
aggregate unpaid principal amount of the Loans and L/C Exposure and
participation in Loans and L/C Exposure held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Loans and L/C
Exposure then outstanding as the principal amount of its Loans and L/C Exposure
prior to such exercise of banker’s lien, setoff or counterclaim or other event
was to the principal amount of all Loans and L/C Exposure outstanding prior to
such exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.16 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. Each Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan or L/C Disbursement deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by such Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan directly to such Borrower in the amount of such
participation.
SECTION 2.17.    Payments. (a) Each Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than
2:00 p.m., New York City time, on the date when due in immediately available
dollars, without setoff, defense or counterclaim. Each such payment (other than
Issuing Bank Fees, which shall be paid directly to the Issuing Bank if other
than the Administrative Agent) shall be made to the Administrative Agent at its
offices at 1111 Fannin Street, 10th Floor, Houston, TX 77002. Notwithstanding
the foregoing, each request by El Paso or the Administrative Agent to the
Trustee for a payment under this Agreement must be by an authorized officer of
the requesting party and must contain wire instructions for the account to which
that payment is to be made.
(b)    Whenever any payment (including principal of or interest on any Borrowing
or any Fees or other amounts) hereunder or under any other Loan Document shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest or Fees, if
applicable.
SECTION 2.18.    Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under the Loan Documents shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under







31

--------------------------------------------------------------------------------


this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrowers shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
Indemnified Taxes with respect to amounts paid or payable under this Section
2.18(d)) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
Section 2.18(d) shall be paid within 15 days after the Recipient delivers to any
Borrower a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.18(e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
under any Loan Document shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set





32

--------------------------------------------------------------------------------


forth in Section 2.18(f)(ii) and (iii) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of a Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this Section
2.18(f). If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the Borrowers and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
(ii)    Without limiting the generality of the foregoing, each Lender shall, if
it is legally eligible to do so, deliver to the Borrowers and the Administrative
Agent (in such number of copies reasonably requested by the Borrowers and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(C)     in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is includible in gross income for U.S. federal income tax
purposes because it is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
(D)     in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN
and (2) a certificate (a “U.S. Tax Certificate”) to the effect that such Lender
is not (a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(b) a “10 percent shareholder” of either Borrower within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected (or the interest payments are effectively connected but
are not includible in the Non-U.S. Lender’s gross income for U.S. federal income
tax purposes under an income tax treaty);







33

--------------------------------------------------------------------------------


(E)     in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or
(F)     any other form prescribed by law as a basis for claiming exemption from,
or a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrowers or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including
additional amounts paid pursuant to this Section 2.18), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.18(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.18(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.18(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.







34

--------------------------------------------------------------------------------


(h)    Issuing Bank. For purposes of Section 2.18(e) and (f), the term “Lender”
includes the Issuing Bank.
SECTION 2.19.    Replacement or Termination of Lenders Under Certain
Circumstances; Duty to Mitigate. (a) In the event (i) any Lender or the Issuing
Bank delivers a certificate requesting compensation pursuant to Section 2.12,
(ii) any Lender or the Issuing Bank delivers a notice described in Section 2.13,
(iii) either Borrower is required to pay any additional amount or to make any
indemnification payment to any Lender or the Issuing Bank or any Governmental
Authority on account of any Lender or the Issuing Bank pursuant to Section 2.18
or (iv) any Lender refuses to consent to any amendment, waiver or other
modification of any Loan Document requested by either Borrower that requires the
consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, the Borrowers may, at their sole expense and effort (including with
respect to the processing and recordation fee referred to in Section 10.04(b)),
upon notice to such Lender or the Issuing Bank and the Administrative Agent,
either (A) except in the case of clause (iv) above, so long as the Applicable
Rating of either Rating Agency shall not be below BBB- or Baa3, as applicable,
terminate the Commitment of such Lender and repay on the termination date
specified in the applicable notice all obligations of the Borrowers owing to
such Lender under this Agreement and the other Loan Documents as of such date
(including, without limitation, any amounts under Section 2.12, 2.14 or 2.18) or
(B) require such Lender or the Issuing Bank to transfer and assign, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all of its interests, rights and obligations under this
Agreement to an assignee that shall assume such assigned obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such termination or such transfer and assignment (as the case may be)
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, (y) with respect to any such
transfer and assignment pursuant to clause (B) above, except in connection with
an assignment to another Lender or an Affiliate thereof, the Borrowers shall
have received the prior written consent of the Administrative Agent and the
Issuing Bank, which consent shall not unreasonably be withheld, and (z) the
Borrowers or such assignee shall have paid to the affected Lender or the Issuing
Bank in immediately available funds an amount equal to the sum of the principal
of and interest accrued to the date of such payment on the outstanding Loans or
L/C Disbursements of such Lender or the Issuing Bank, respectively, plus all
Fees and other amounts accrued for the account of such Lender or the Issuing
Bank hereunder (including any amounts under Section 2.12 and Section 2.14);
provided further that, if prior to any such termination or any such transfer and
assignment (as the case may be) the circumstances or event that resulted in such
Lender’s or the Issuing Bank’s claim for compensation under Section 2.12 or
notice under Section 2.13 or the amounts paid pursuant to Section 2.18, as the
case may be, cease to cause such Lender or the Issuing Bank to suffer increased
costs or reductions in amounts received or receivable or reduction in return on
capital, or cease to have the consequences specified in Section 2.13, or cease
to result in amounts being payable under Section 2.18, as the case may be
(including as a result of any action taken by such Lender or the Issuing Bank
pursuant to paragraph (b) below), or if such Lender or the Issuing Bank shall
waive its right to claim further compensation under Section 2.12 in respect of
such circumstances or event or shall withdraw its notice under Section 2.13 or
shall waive its right to further payments under Section 2.18 in respect of such
circumstances or event or shall consent to the proposed waiver, amendment or
other modification, as the case may be, then (1) the Borrowers shall not have
the right to







35

--------------------------------------------------------------------------------


terminate the Commitment of such Lender pursuant to clause (A) above and (2)
such Lender or the Issuing Bank shall not thereafter be required to make any
such transfer and assignment hereunder, as applicable.
(b)    If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.12, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.13 or (iii) either Borrower is required to pay any additional amount
to any Lender or the Issuing Bank or any Governmental Authority on account of
any Lender or the Issuing Bank pursuant to Section 2.18, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrowers or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.12 or enable it to withdraw its notice pursuant to
Section 2.13 or would reduce amounts payable pursuant to Section 2.18, as the
case may be, in the future. The Borrowers hereby agree, jointly and severally,
to pay all reasonable costs and expenses incurred by any Lender or the Issuing
Bank in connection with any such filing or assignment, delegation and transfer.
SECTION 2.20.    Letters of Credit. (a) General. Each of the Borrowers may
request the issuance of a Letter of Credit, in a form reasonably acceptable to
the Administrative Agent and the Issuing Bank, appropriately completed, for the
account of such Borrower, at any time and from time to time while the
Commitments remain in effect and, in the case of the Trustee only, the Trust
Termination Date has not occurred. This Section 2.20 shall not be construed to
impose an obligation upon the Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the requesting Borrower shall hand deliver
or telecopy to the Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended for the account of a
Borrower only if, and upon issuance, amendment, renewal or extension of each
Letter of Credit for the account of such Borrower, such Borrower shall be deemed
to represent and warrant that, after giving effect to such issuance, amendment,
renewal or extension, the Aggregate Credit Exposure shall not exceed the Total
Commitment.
(c)    Expiration Date. Each Letter of Credit shall expire at the close of
business on the earlier of the date one year after the date of the issuance of
such Letter of Credit and the date that is five Business Days prior to the
Maturity Date, unless such Letter of Credit

36

--------------------------------------------------------------------------------


expires by its terms on an earlier date. Each Letter of Credit may, upon the
request of the applicable Borrower, include a provision whereby such Letter of
Credit shall be renewed automatically for additional consecutive periods of
12 months or less (but not beyond the date that is five Business Days prior to
the Maturity Date) unless the Issuing Bank notifies the beneficiary thereof at
least 30 days prior to the then-applicable expiry date that such Letter of
Credit will not be renewed.
(d)    Participation. By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each such Lender hereby acquires from the
applicable Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit, effective upon the issuance of such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each L/C
Disbursement made by the Issuing Bank and not reimbursed by the Trustee or
El Paso, as the case may be, forthwith on the date due as provided in
Section 2.02(f). Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Trustee or El Paso, as the case may be, shall
pay to the Administrative Agent an amount equal to such L/C Disbursement not
later than 4:00 p.m., New York City time on the Business Day on which the
Trustee or El Paso, as the case may be, shall have received notice from the
Issuing Bank that payment of such draft will be made, or, if the Trustee or
El Paso, as the case may be, shall have received such notice later than
10:00 a.m., New York City time, on any Business Day, not later than 1:00 p.m.,
New York City time, on the immediately following Business Day. Any failure by
the Trustee or El Paso, as the case may be, to make a payment under this
Section 2.20(e) shall not constitute a Default or an Event of Default if the
Issuing Bank shall have been reimbursed for such L/C Disbursement out of the
proceeds of a deemed Borrowing pursuant to Section 2.02(f).
(f)    Obligations Absolute. The obligations of the Trustee or El Paso, as the
case may be, to reimburse L/C Disbursements as provided in paragraph (e) above
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, and irrespective of:
(i)    any lack of validity or enforceability of any Letter of Credit or any
other Loan Document, or any term or provision therein;
(ii)    any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any other Loan Document;
(iii)    the existence of any claim, setoff, defense or other right that the
Trustee, El Paso or any other party guaranteeing, or otherwise obligated with,
the Trustee or

37

--------------------------------------------------------------------------------


El Paso, as the case may be, any Subsidiary or other Affiliate thereof or any
other person may at any time have against the beneficiary under any Letter of
Credit, the Issuing Bank, the Administrative Agent or any Lender or any other
person, whether in connection with this Agreement, any other Loan Document or
any other related or unrelated agreement or transaction;
(iv)    any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)    payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit; and
(vi)    any other act or omission to act or delay of any kind of the Issuing
Bank, the Lenders, the Administrative Agent or any other person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.20, constitute a
legal or equitable discharge of the obligations of the Trustee or El Paso, as
the case may be, hereunder.
Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Trustee or El Paso,
as the case may be, hereunder to reimburse L/C Disbursements will not be excused
by the gross negligence or willful misconduct of the Issuing Bank. However, the
foregoing shall not be construed to excuse the Issuing Bank from liability to
the Trustee or El Paso, as the case may be, to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Trustee or El Paso, as the case may be, to the extent permitted by
applicable law) suffered by the Trustee or El Paso, as the case may be, that are
caused by the Issuing Bank’s gross negligence or willful misconduct in
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof; it is understood that the Issuing Bank may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) the Issuing Bank’s exclusive reliance on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuing Bank.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification,

38

--------------------------------------------------------------------------------


confirmed by telecopy, to the Administrative Agent and the Trustee or El Paso,
as the case may be, of such demand for payment and whether the Issuing Bank has
made or will make an L/C Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Trustee or El Paso, as
the case may be, of its obligation to reimburse the Issuing Bank and the Lenders
with respect to any such L/C Disbursement. The Administrative Agent shall
promptly give each Lender notice thereof.
(h)    Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Trustee or El Paso, as the case
may be, shall reimburse such L/C Disbursement in full on such date, the unpaid
amount thereof shall bear interest for the account of the Issuing Bank, for each
day from and including the date of such L/C Disbursement, to but excluding the
earlier of the date of payment by the Trustee or El Paso, as the case may be, or
the date on which the Issuing Bank is reimbursed by the Lenders pursuant to
Section 2.02(f), at the rate per annum that would apply to such amount if such
amount were an ABR Loan.
(i)    Resignation or Removal of the Issuing Bank. The Issuing Bank may resign
at any time by giving 180 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrowers, and may be removed at any time by the
Borrowers by notice to the Issuing Bank, the Administrative Agent and the
Lenders. Subject to the next succeeding paragraph, upon the acceptance of any
appointment as the Issuing Bank hereunder by a Lender that shall agree to serve
as successor Issuing Bank, such successor shall succeed to and become vested
with all the interests, rights and obligations of the retiring Issuing Bank and
the retiring Issuing Bank shall be discharged from its obligations to issue
additional Letters of Credit hereunder. At the time such removal or resignation
shall become effective, the Borrowers shall pay all accrued and unpaid fees
pursuant to Section 2.05(c)(ii). The acceptance of any appointment as the
Issuing Bank hereunder by a successor Lender shall be evidenced by an agreement
entered into by such successor, in a form satisfactory to the Borrowers and the
Administrative Agent, and, from and after the effective date of such agreement,
(i) such successor Lender shall have all the rights and obligations of the
previous Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of the Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing or, with respect to the Trustee L/C Exposure only, the Trust
Termination Date shall occur, the Trustee or El Paso, as the case may be, shall,
on the Business Day it receives notice from the Administrative Agent or the
Required Lenders thereof and of the amount to be deposited, deposit in an
account with the Administrative Agent, for the benefit of the Lenders, an amount
in cash equal to the Trustee L/C Exposure or the El Paso L/C Exposure, as the
case may be, as of such date. Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive





39

--------------------------------------------------------------------------------


dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits in
Permitted Investments, which investments shall be made at the option and sole
discretion of the Administrative Agent, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall (i) automatically be transferred to the
Administrative Agent and be applied by the Administrative Agent to reimburse the
Issuing Bank for L/C Disbursements for which it has not been reimbursed, (ii) be
held for the satisfaction of the reimbursement obligations of the Trustee or
El Paso, as the case may be, for the Trustee L/C Exposure or the El Paso L/C
Exposure, as the case may be, at such time and (iii) if the maturity of the
Loans has been accelerated, be transferred to the Administrative Agent and be
applied to satisfy the Obligations (of both the Trustee and El Paso). If the
Trustee or El Paso, as the case may be, is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default,
(x) such amount (to the extent not applied as aforesaid) shall be returned to
the Trustee or El Paso, as the case may be, within three Business Days after all
Events of Default have been cured or waived and (y) at any time that the amount
of such cash collateral exceeds the Trustee L/C Exposure or El Paso L/C
Exposure, as the case may be, the amount of such excess shall be promptly
returned to the Trustee or El Paso, as the case may be.
SECTION 2.21.    Increase of Commitments. (a) El Paso may, by written notice to
the Administrative Agent, request that the Total Commitment be increased by an
aggregate amount not to exceed the Incremental Facility Amount at such time.
Upon the receipt of such request by the Administrative Agent, the Administrative
Agent shall deliver a copy thereof to each Lender. Such notice shall set forth
the amount of the requested increase (which shall be in minimum increments of
$1,000,000 and a minimum amount of $10,000,000 or equal to the remaining
Incremental Facility Amount) and the date on which such increase is requested to
become effective (which shall be not less than 10 days nor more than 60 days
after the date of such notice and which, in any event, must be on or prior to
the Maturity Date), and shall offer each Lender the opportunity to increase its
Commitment by its Applicable Percentage of the proposed increased amount. Each
Lender shall, by notice to El Paso and the Administrative Agent given not more
than 10 days after the date of the Administrative Agent’s notice, either agree
to increase its Commitment by all or a portion of the offered amount (each
Lender so agreeing being an “Increasing Lender”) or decline to increase its
Commitment (and any Lender that does not deliver such a notice within such
period of 10 days shall be deemed to have declined to increase its Commitment).
In the event that, on the 10th day after the Administrative Agent shall have
delivered a notice pursuant to the second sentence of this paragraph, the
Increasing Lenders shall have agreed pursuant to the preceding sentence to
increase their Commitments by an aggregate amount less than the increase
requested by El Paso, El Paso may arrange for one or more banks or other
entities (any such bank or other entity being called an “Augmenting Lender”),
which may include any Lender, to extend Commitments or increase their existing
Commitments in an aggregate amount equal to the unsubscribed amount; provided,
however, that each Augmenting Lender (that is not an existing Lender) shall be
subject to the prior written approval of the Administrative Agent and the
Issuing Bank (which approvals shall not be unreasonably withheld or delayed),
and the Borrowers and each Augmenting Lender shall execute all such
documentation as the Administrative Agent shall reasonably specify to evidence
such Augmenting Lender’s Commitment and/or its status as a Lender hereunder. Any
such increase may be made in an amount that is less than the increase requested
by El Paso if El Paso is unable to arrange for, or chooses not to arrange for,
Augmenting Lenders.

40

--------------------------------------------------------------------------------


(b)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all actions as may be reasonably necessary to ensure that,
after giving effect to any increase pursuant to this Section 2.21, the
outstanding Loans (if any) are held by the Lenders in accordance with their new
Applicable Percentages. This may be accomplished at the discretion of the
Administrative Agent, following consultation with El Paso, (i) by requiring the
outstanding Loans to be prepaid with the proceeds of a new Borrowing, (ii) by
permitting the Borrowings outstanding at the time of any increase in the Total
Commitment pursuant to this Section 2.21 to remain outstanding until the last
day of the respective Interest Periods therefor, even though the Lenders would
hold the Loans comprising such borrowings other than in accordance with their
new Applicable Percentage, (iii) by requiring each Increasing Lender and
Augmenting Lender to purchase by assignment from the other Lenders (in which
case such other Lenders shall assign to the Increasing Lenders and Augmenting
Lenders) such portion of the outstanding Loans, if any, owing to them as shall
be designated by the Administrative Agent such that, after giving effect to all
such purchases and assignments, the outstanding Loans owing to each Lender shall
equal such Lender’s Applicable Percentage of the aggregate amount of Loans owing
to all Lenders or (iv) by any combination of the foregoing. Any prepayment
described in this paragraph (b) shall be subject to Section 2.14, but shall
otherwise be without premium or penalty. In addition, on the effective date of
any such increase in the Total Commitment pursuant to this Section 2.21, each
Increasing Lender and Augmenting Lender shall be deemed to have purchased by
assignment from the other Lenders (and such other Lenders shall be deemed to
have assigned to the Increasing Lenders and Augmenting Lenders) a portion of the
participations (if any) then held by such other Lenders in the outstanding L/C
Exposure, such that, after giving effect to all such deemed purchases and
assignments, each Lender’s L/C Exposure shall equal such Lender’s Applicable
Percentage of the aggregate L/C Exposure at such time.
(c)    Notwithstanding the foregoing, no increase in the Total Commitment shall
become effective under this Section 2.21 unless (i) on the date of such
increase, the conditions set forth in paragraphs (b) and (c) of Section 4.01
shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of El Paso, (ii) the Borrowers shall have received all consents, approvals and
authorizations of, and shall have made all registrations and filings with, any
Governmental Authority required in connection with such increase, each of which
shall be in full force and effect and not subject to any appeal or stay,
(iii) if requested, the Administrative Agent shall have received legal opinions,
certificates and board resolutions consistent with those delivered on the
Effective Date under paragraphs (a), (b) and (c) of Section 4.02, and (iv) the
Borrowers shall have delivered to the Administrative Agent such other consents,
authorizations, certificates and other documents as the Administrative Agent may
reasonably request in connection with such increase (including, without
limitation, any new or replacement Notes requested by the applicable Increasing
Lenders or Augmenting Lenders pursuant to Section 2.04(e)).





41

--------------------------------------------------------------------------------


ARTICLE III    

Representations and Warranties
Each of El Paso and, subject to Section 10.19, the Trustee represents and
warrants to the Administrative Agent, the Issuing Bank and each of the Lenders
that as of the Effective Date and thereafter on each date as required by
Section 4.01(b):
SECTION 3.01.    Organization; Powers. (a) El Paso and each of the Material
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the state of its organization, (ii) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (iii) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to result in a Material Adverse Effect, and (iv) has the corporate
power and authority to execute, deliver and perform its obligations under each
of the Loan Documents to which it is or will be a party and each other agreement
or instrument contemplated hereby to which it is or will be a party and to
borrow hereunder.
(b)    BONY is a national banking association duly incorporated, validly
existing and in good standing under the laws of the United States of America,
and in its capacity as Trustee, (i) has all requisite power and authority to own
its property and assets and to carry on its business as now conducted and as
proposed to be conducted and (ii) has all requisite power and authority to
execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated hereby to which it is or
will be a party and to borrow hereunder.
SECTION 3.02.    Authorization. (a) The execution, delivery and performance by
it and each of its Material Subsidiaries (as applicable) of each of the Loan
Documents, the Trust Agreement and the Purchase Contract to which it is or will
be a party and (b) the Borrowings by it hereunder, the request for the issuance
of Letters of Credit and the use by it of the proceeds of the Loans and the
Letters of Credit (collectively, the “Transactions”), (x) have been duly
authorized by all requisite corporate, trust and, if required, stockholder
action and (y) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the articles of incorporation or other constitutive documents
or by-laws of El Paso or any of its Material Subsidiaries or of the Trust
Agreement, as applicable, (B) any order of any Governmental Authority or (C) any
provision of any indenture, agreement or other instrument to which it is a party
or by which it or any of its property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, or give rise to any right to accelerate or to require
the prepayment, repurchase or redemption of any obligation under any such
indenture, agreement or other instrument or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by it.
SECTION 3.03.    Enforceability. Each of the Loan Documents has been duly
executed and delivered by it and constitutes its legal, valid and binding
obligation enforceable against it in accordance with such document’s terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the



42

--------------------------------------------------------------------------------


enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
SECTION 3.04.    Governmental Approvals. Except as set forth on Schedule 3.04,
no action, consent or approval of, registration or filing with or any other
action by, any Governmental Authority is or will be required in connection with
the Transactions, except for such as have been made or obtained, are in full
force and effect and are not subject to any appeal or stay.
SECTION 3.05.    Financial Statements. El Paso has heretofore furnished to the
Lenders its consolidated balance sheets and related statements of operations,
shareholders’ equity and cash flows (a) as of and for the fiscal year ended
December 31, 2010, audited by and accompanied by the opinion of KPMG LLP,
independent public accountants, and (b) as of and for the fiscal quarter and the
portion of the fiscal year ended September 30, 2011, certified by a Financial
Officer. Such financial statements present fairly the financial condition and
results of operations and cash flows of El Paso and its consolidated
Subsidiaries as of such dates and for such periods. Such balance sheets and the
notes thereto disclose all material liabilities, direct or contingent, of
El Paso and its consolidated Subsidiaries as of the dates thereof. Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis (except as approved by such accountants or officer, as the case
may be, and disclosed therein).
SECTION 3.06.    No Material Adverse Change. There has been no material adverse
change in the business, assets, operations or financial condition of El Paso and
the Subsidiaries, taken as a whole, since December 31, 2010.
SECTION 3.07.    Subsidiaries. As of the Effective Date, El Paso has no Material
Subsidiaries and, except as set forth on Schedule 3.07, no other Subsidiaries.
SECTION 3.08.    Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.08, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to its knowledge,
threatened against or affecting it or, in the case of El Paso, the Subsidiaries
or any business, property or rights of any such person (i) that in any manner
draws into question the validity or enforceability of this Agreement or any
other Loan Document or (ii) that would reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.
(b)    Except as set forth on Schedule 3.08, neither it nor, in the case of
El Paso, any of the Subsidiaries or any of their respective material properties
or assets, is in violation of, nor will the continued operation of their
material properties and assets as currently conducted violate, any law, rule or
regulation, or is in default with respect to any judgment, writ, injunction,
decree or order of any Governmental Authority, where such violation or default
would reasonably be expected to result in a Material Adverse Effect.
SECTION 3.09.    Federal Reserve Regulations. (a) Neither it nor, in the case of
El Paso, any of the Subsidiaries, is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.



43

--------------------------------------------------------------------------------


(b)    No part of the proceeds of any Loan made to it or any Letter of Credit
issued for its benefit will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation T, Regulation U or Regulation X.
SECTION 3.10.    Investment Company Act. It is not an “investment company as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.
SECTION 3.11.    Use of Proceeds. It will use the proceeds of the Loans and will
request the issuance of Letters of Credit only for the purposes specified in
Section 5.08.
SECTION 3.12.    Tax Returns. Each of El Paso and the Subsidiaries has filed or
caused to be filed all Federal, state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all taxes due and payable by it and all assessments received by it, except taxes
that are being contested in good faith by appropriate proceedings and for which
El Paso or such Subsidiary, as applicable, shall have set aside on its books
adequate reserves.
SECTION 3.13.    No Material Misstatements. (i) The Annual Report on Form 10-K
filed by El Paso with the SEC for the fiscal year ended December 31, 2010, (ii)
the Quarterly Report on Form 10-Q filed by El Paso with the SEC for the fiscal
quarter ended September 30, 2011 and (iii) any Current Reports on Form 8-K filed
by El Paso with the SEC prior to the Effective Date, taken as a whole, do not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they are made, not materially misleading; provided that to the extent any
part of such information was based upon or constitutes a forecast or projection,
El Paso represents only that it acted in good faith and utilized reasonable
assumptions and due care in the preparation of such information.
SECTION 3.14.    Employee Benefit Plans. El Paso and its ERISA Affiliates are in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, would reasonably be expected to result in a
Material Adverse Effect. Schedule SB to the most recent annual report filed with
the United States Internal Revenue Service with respect to each Plan is complete
and accurate in all material respects. Since the date of the Schedule SB in
effect on the Effective Date, there has been no material adverse change in the
funded status of any Plan. None of El Paso or any of its ERISA Affiliates has
incurred any liability as a result of a Plan termination which remains
outstanding which would subject El Paso or any of its ERISA Affiliates to a
liability in excess of $7,500,000.
SECTION 3.15.    Environmental Matters. Except as set forth in Schedule 3.15:
(a)    The properties owned or operated by El Paso and the Subsidiaries (the
“Properties”) do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute or constituted a violation of, or (ii) could
reasonably be expected to give rise to

44

--------------------------------------------------------------------------------


liability under, Environmental Laws, which violations and liabilities, in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;
(b)    All Environmental Permits have been obtained and are in effect with
respect to the Properties and operations of El Paso and the Subsidiaries, and
the Properties and all operations of El Paso and the Subsidiaries are in
compliance with all Environmental Laws and all necessary Environmental Permits,
except to the extent that such non-compliance or failure to obtain any necessary
permits, in the aggregate, would not reasonably be expected to result in a
Material Adverse Effect;
(c)    There have been no Releases or threatened Releases at, from, under or
proximate to the Properties or otherwise in connection with the operations of
El Paso or the Subsidiaries, which Releases or threatened Releases, in the
aggregate, would reasonably be expected to result in a Material Adverse Effect;
(d)    None of El Paso and the Subsidiaries has received any notice of an
Environmental Claim or request for information under any Environmental Law in
connection with the Properties or the operations of El Paso or the Subsidiaries
or with regard to any person whose liabilities for environmental matters El Paso
or any Subsidiary has retained or assumed, in whole or in part, contractually,
by operation of law or otherwise, which, in the aggregate, would reasonably be
expected to result in a Material Adverse Effect, nor do El Paso or the
Subsidiaries have reason to believe that any such notice will be received or is
being threatened; and
(e)    Hazardous Materials have not been transported from the Properties, nor
have Hazardous Materials been generated, treated, stored or disposed of at, on
or under any of the Properties in a manner that could reasonably be expected to
give rise to liability under any Environmental Law, which in either case would
reasonably be expected to result in a Material Adverse Effect, nor have El Paso
or the Subsidiaries retained or assumed any liability, contractually, by
operation of law or otherwise, with respect to the generation, treatment,
storage or disposal of Hazardous Materials, which transportation, generation,
treatment, storage or disposal, or retained or assumed liabilities, in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
SECTION 3.16.    Insurance. El Paso and the Subsidiaries have insurance in such
amounts and covering such risks and liabilities as are in accordance with normal
industry practice. All such insurance is in full force and effect and all
premiums have been duly paid.
SECTION 3.17.    Anti-Terrorism Laws, etc. (a) Such Borrower’s use of the
proceeds of the Loans will not violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
(b)    Neither such Borrower nor any Subsidiary thereof (i) is a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (ii) to such Borrower’s knowledge, engages in any
dealings or transactions with any such person. Each Borrower and the
Subsidiaries are in compliance, in all material respects, with the USA Patriot
Act.

45

--------------------------------------------------------------------------------


ARTICLE IV    

Conditions of Lending
The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:
SECTION 4.01.    All Credit Events. On the date of each Borrowing and on the
date of each issuance, amendment, renewal or extension of a Letter of Credit
(each such event being called a “Credit Event”):
(a)    The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
renewal or extension of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, renewal or extension of such Letter of Credit as required by
Section 2.20(b).
(b)    Except in the case of a Borrowing that does not increase the aggregate
principal amount of Loans outstanding of any Lender, the representations and
warranties set forth herein (other than, with respect to any Credit Event after
the Effective Date, the representations and warranties set forth in Sections
3.06 and 3.08(a)) and in the other Loan Documents shall be true and correct in
all material respects on and as of the date of such Credit Event with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date).
(c)    At the time of and immediately after such Credit Event, no Event of
Default or Default shall have occurred and be continuing.
Each Credit Event shall be deemed to constitute a representation and warranty by
each Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) (except as aforesaid) and (c) of this Section 4.01.
SECTION 4.02.    Effective Date. On the Effective Date (it being acknowledged
and agreed by the parties hereto that this Agreement shall not become effective
until the date on which the following conditions have been satisfied):
(a)    The Administrative Agent shall have received, on behalf of itself, the
Lenders, the Syndication Agent and the Issuing Bank, favorable written opinions
of (i) Davis Polk & Wardwell LLP, counsel for El Paso, (ii) Andrews Kurth LLP,
counsel for the Trustee, (iii) each local regulatory counsel listed on
Schedule 4.02(a), and (iv) the General Counsel of El Paso, in each case
(A) dated the Effective Date, (B) addressed to the Issuing Bank, the
Administrative Agent, the Syndication Agent and the Lenders, (C) covering such
customary matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request and (D) otherwise in form and
substance reasonably satisfactory to the Administrative Agent, and the Borrowers
hereby request such counsel to deliver such opinions.

46

--------------------------------------------------------------------------------


(b)    The Administrative Agent shall have received (i) a certificate of the
Secretary or Assistant Secretary of El Paso dated the Effective Date and
certifying (A) that attached thereto is a true and complete copy of the
certificate or articles of incorporation of El Paso filed with the Secretary of
State of Texas on or prior to the Effective Date and as in effect on the
Effective Date, (B) that attached thereto is a true and complete copy of the
by-laws of El Paso as in effect on the Effective Date and at all times since a
date prior to the date of the resolutions described in clause (C) below,
(C) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of El Paso authorizing the execution, delivery
and performance of the Loan Documents to which El Paso is or is to be a party
and the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (D) that attached thereto
is a true and complete copy of the Trust Agreement, together with any
supplemental instructions pursuant thereto required in connection with this
Agreement, and that the Trust Agreement has not been modified, rescinded or
amended and is in full force and effect, (E) that attached thereto are true and
complete copies of all governmental approvals listed on Schedule 3.04, each of
which is in full force and effect as of the Effective Date, and (F) as to the
incumbency and specimen signature of each officer executing this Agreement or
any other document delivered in connection herewith on behalf of El Paso; (ii) a
certificate of another officer of El Paso as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (i) above; (iii) a certificate of the Secretary or Assistant
Secretary of BONY dated the Effective Date and certifying as to the incumbency
and specimen signature of each Person executing this Agreement or any other
document delivered in connection herewith on behalf of the Trustee; and
(iv) such other customary closing documents as the Lenders, the Issuing Bank,
the Syndication Agent or the Administrative Agent may reasonably request.
(c)    The Administrative Agent shall have received good standing certificates
with respect to each Borrower (with respect to El Paso, from the Secretary of
State of Texas and the Secretary of State of New Mexico, and with respect to
BONY, from the Comptroller of the Currency), in each case issued as of a recent
date.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of El Paso, certifying that (i)
the representations and warranties set forth in this Agreement and in the other
Loan Documents that pertain to El Paso are true and correct in all material
respects on and as of the Effective Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties were true and correct in all material respects as of such earlier
date), and (ii) no Event of Default or Default that pertains to El Paso has
occurred and is continuing.
(e)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Senior Associate of the Trustee, certifying that
(i) the representations and warranties set forth in this Agreement and in the
other Loan Documents that pertain to the Trustee are true and correct in all
material respects on and as of the Effective Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier

47

--------------------------------------------------------------------------------


date), and (ii) no Event of Default or Default that pertains to the Trustee has
occurred and is continuing.
(f)    (i)  The Administrative Agent shall have received all Fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket fees and expenses
required to be reimbursed or paid by the Borrowers hereunder or under any other
Loan Document or under the Commitment Letter dated November 3, 2011, between the
Administrative Agent and El Paso; and (ii) the Syndication Agent shall have
received all fees payable by El Paso pursuant to that certain fee letter
agreement, dated the Effective Date, between the Syndication Agent and El Paso,
together with, to the extent invoiced, reimbursement or payment of all
reasonable fees and out-of-pocket disbursements of counsel to the Syndication
Agent and other out-of-pocket expenses of the Syndication Agent required to be
reimbursed or paid by the Borrowers hereunder or under any other Loan Document.
(g)    All requisite Governmental Authorities shall have approved or consented
to the Transactions to the extent required (and such approvals shall be in full
force and effect) and there shall be no action, actual or threatened, before any
Governmental Authority or arbitrator that (a) has a reasonable likelihood of
restraining, preventing or imposing burdensome conditions on the Transactions or
(b) would reasonably be expected to result in a Material Adverse Effect.
(h)    The Lenders shall have received, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.
ARTICLE V    

Affirmative Covenants
Each of El Paso and, subject to Section 10.19, the Trustee covenants and agrees
with each Lender that so long as this Agreement shall remain in effect and until
the Commitments have been terminated and the principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan Document
shall have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full (or
sufficient cash collateral has been deposited with the Administrative Agent in
an amount equal to the then outstanding L/C Exposure), unless the Required
Lenders shall otherwise consent in writing, each of the Borrowers will, and
El Paso will cause each of the Material Subsidiaries to:
SECTION 5.01.    Existence; Businesses and Properties. (a) Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence.
(b)    Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits
(including Environmental Permits), franchises and authorizations material to the
conduct of its business; comply in all material respects with all applicable
laws, rules, regulations and decrees and orders of any

48

--------------------------------------------------------------------------------


Governmental Authority (including, without limitation, ERISA and Environmental
Laws and Environmental Permits), whether now in effect or hereafter enacted;
conduct any Remedial Action in substantial compliance with Environmental Laws;
and at all times maintain and preserve all property material to the conduct of
such business and keep such property in good repair, working order and
condition, ordinary wear and tear excepted; except in each case where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.02.    Insurance. With respect to El Paso, keep its insurable
properties, the insurable properties of the Material Subsidiaries and the
insurable properties of the Trustee adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks, including nuclear hazard, fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations; and maintain
such other insurance as may be required by law.
SECTION 5.03.    Obligations and Taxes. Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims for labor, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien upon such properties or any part thereof; provided,
however, that such payment and discharge shall not be required with respect to
any such tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
the applicable Borrower shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP and such contest operates to suspend
collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien.
SECTION 5.04.    Financial Statements, Reports, etc. Furnish to the
Administrative Agent (and the Administrative Agent shall promptly after receipt
thereof make available to each Lender):
(a)    with respect to El Paso, within 120 days after the end of each fiscal
year, its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows showing its financial condition as of the
close of such fiscal year and the results of its operations during such year,
all audited by KPMG LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements fairly present its financial condition and results of
operations in accordance with GAAP consistently applied;
(b)    with respect to El Paso, within 60 days after the end of each of the
first three fiscal quarters of each fiscal year, its consolidated balance sheet
and related statements of operations, stockholders’ equity, and cash flows
showing its financial condition as of the close of such fiscal quarter and the
results of its operations during such fiscal quarter and the then elapsed
portion of the fiscal year, all certified by one of its Financial Officers, as
fairly presenting its financial condition and results of operations on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments;

49

--------------------------------------------------------------------------------


(c)    with respect to El Paso, concurrently with any delivery of financial
statements under sub-paragraph (a) or (b) above, a certificate of a Financial
Officer certifying that no Event of Default or Default has occurred or, if such
an Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto;
(d)    with respect to El Paso, promptly after the same become publicly
available, copies of all periodic and other reports and definitive proxy
statements (other than any registration statement on Form S-8 or its equivalent)
filed by it or any Subsidiary with the SEC, or distributed to its shareholders
generally;
(e)    with respect to the Trustee, concurrently with the delivery thereof to
El Paso, copies of its periodic trust reports;
(f)    with respect to El Paso, promptly after El Paso shall have received
notice thereof, notice of any change in the debt rating of the Index Debt, or
any notice that El Paso or any Index Debt shall be placed on “CreditWatch” or
“WatchList” or any similar list maintained by either Rating Agency, in each case
with negative implications;
(g)    promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and
(h)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of such Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
SECTION 5.05.    Litigation and Other Notices. Furnish to the Administrative
Agent written notice of the following promptly after any Responsible Officer of
such Borrower obtains actual knowledge thereof:
(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto; and
(b)    the filing or commencement of any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against it or, in
the case of El Paso, any Material Subsidiary that would reasonably be expected
to result in a Material Adverse Effect.
SECTION 5.06.    Employee Benefits. With respect to El Paso, furnish to the
Administrative Agent as soon as possible, and in any event within 10 days, after
any Responsible Officer of El Paso or any ERISA Affiliate knows or has reason to
know that any ERISA Event has occurred that, alone or together with any other
ERISA Event, would reasonably be expected to result in liability of El Paso in
an aggregate amount exceeding $7,500,000 or requiring payments exceeding
$2,500,000 in any year, a statement of a Financial Officer of El Paso setting

50

--------------------------------------------------------------------------------


forth details as to such ERISA Event and the action, if any, that El Paso
proposes to take with respect thereto.
SECTION 5.07.    Maintaining Records; Access to Properties and Inspections. (a)
Keep adequate records and books of account, in which full and correct entries
shall be made of all of its financial transactions and its assets and business
so as to permit El Paso and its Subsidiaries to present financial statements in
accordance with GAAP.
(b)    Permit any representatives designated by the Administrative Agent or any
Lender to visit and inspect the financial records and the properties of such
Borrower or such Material Subsidiary upon reasonable notice and at reasonable
times and as often as reasonably requested and to make extracts from and copies
of such financial records, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Borrower or such Material Subsidiary with the officers thereof
and independent accountants therefor (subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract); provided
that the costs and expenses incurred by any such Lender in connection with any
such visitation, inspection, extracts, copies or discussions shall be, upon the
occurrence and during the continuation of a Default or an Event of Default, for
the account of El Paso, and, in all other circumstances, for the account of such
Lender. It is understood and agreed that the costs and expenses incurred by the
Administrative Agent in connection with any such visitation, inspection,
extracts, copies or discussions shall be for the account of El Paso.
SECTION 5.08.    Use of Proceeds. (a) Use the proceeds of the Loans made to it
on and after the Effective Date (i) in the case of El Paso, solely (A) to
provide working capital to El Paso, (B) for general corporate purposes,
including commercial paper back-up, and (C) to pay related fees and expenses,
and (ii) in the case of the Trustee, solely (A) to finance the purchase of
Nuclear Fuel by the Trustee in accordance with the Trust Agreement and the
Purchase Contract, (B) to pay interest on and accrued fees with respect to the
Trust Senior Unsecured Notes, (C) to pay interest and other amounts payable
hereunder by the Trustee as needed and (D) to pay related fees and expenses; and
(b) request the issuance of Letters of Credit (i) in the case of Letters of
Credit issued for the account of El Paso, solely for general corporate purposes,
and (ii) in the case of Letters of Credit issued for the account of the Trustee,
solely to support obligations incurred by the Trustee in respect of the purchase
of Nuclear Fuel in accordance with the Trust Agreement and the Purchase
Contract.
SECTION 5.09.    Subsidiary Guarantors. El Paso shall promptly (and in any event
within thirty (30) days (or such longer period not to exceed forty-five (45)
days as the Administrative Agent may agree in its reasonable discretion) after
the creation, acquisition or existence of any Material Subsidiary) cause each
Material Subsidiary to execute a guarantee of all the El Paso Obligations
pursuant to a Subsidiary Guarantee Agreement. In furtherance of the foregoing,
El Paso shall give prompt notice to the Administrative Agent of the creation,
acquisition or existence of any such Material Subsidiary.
SECTION 5.10.    Maintenance of Ratings. Use commercially reasonable efforts to
cause at all times Applicable Ratings to be in effect.

51

--------------------------------------------------------------------------------


ARTICLE VI    

Negative Covenants
Each of El Paso and, subject to Section 10.19, the Trustee covenants and agrees
with each Lender that, so long as this Agreement shall remain in effect and
until the Commitments have been terminated and the principal of and interest on
each Loan, all Fees and all other expenses or amounts payable under any Loan
Document have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full (or
sufficient cash collateral has been deposited with the Administrative Agent in
an amount equal to the then outstanding L/C Exposure), unless the Required
Lenders shall otherwise consent in writing:
SECTION 6.01.    Subsidiary Indebtedness. El Paso will not permit any Subsidiary
that is not a Subsidiary Guarantor to incur, create, assume or permit to exist
(collectively, “incur”) any Indebtedness, except:
(a)    Indebtedness of any such Subsidiary owed to El Paso or any Subsidiary
Guarantor;
(b)    Indebtedness of any Receivables Subsidiary incurred pursuant to the
Receivables Facility Documents in an aggregate principal amount not in excess of
$100,000,000 outstanding at any time; and
(c)    Indebtedness of Subsidiaries not otherwise permitted by the foregoing
paragraphs of this Section 6.01; provided that the aggregate principal amount of
all Indebtedness of all such Subsidiaries outstanding under this paragraph (c)
and Indebtedness secured by Liens permitted by Section 6.02(o) shall not exceed
15% of Total Consolidated Capital.
SECTION 6.02.    Liens. Neither Borrower will, nor will El Paso permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or assets (including stock or other securities of any person, including any
Subsidiary) now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except:
(a)    Liens on property or assets of El Paso existing on the date hereof and
set forth in Schedule 6.02; provided that such Liens shall secure only those
obligations which they secure on the date hereof;
(b)    Liens to secure the Obligations;
(c)    any Lien existing on any Operating Property prior to the acquisition
thereof by El Paso or any Subsidiary to secure Indebtedness assumed by El Paso
or any Subsidiary; provided that (i) such Lien is not created in contemplation
of or in connection with such acquisition and (ii) such Lien does not apply to
any other property or assets of either Borrower or any Subsidiary;
(d)    Liens for taxes or assessments by any Governmental Authority not yet due
or which are being contested in compliance with Section 5.03;

52

--------------------------------------------------------------------------------


(e)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, licensors’ or other like Liens arising in the ordinary course of
business and securing obligations that are not due and payable or which are
being contested in compliance with Section 5.03;
(f)    pledges and deposits made in the ordinary course of El Paso’s business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;
(g)    deposits by El Paso to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
(h)    zoning restrictions, easements, rights-of-way, restrictions on use of
real property or permit or license requirements and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and do not materially detract from the value of the
property subject thereto or interfere with the ordinary conduct of the
businesses of the Borrowers or any Material Subsidiary;
(i)    Liens to secure Indebtedness incurred by El Paso in connection with the
acquisition or lease by El Paso in the ordinary course of business, after the
date hereof, of furniture, fixtures, equipment and other assets not owned by El
Paso on the date hereof; provided that (i) such Indebtedness shall not be
secured by any Operating Property of El Paso other than the Operating Property
with respect to which such Indebtedness is incurred and (ii) the Lien securing
such Indebtedness shall be created within 90 days of the incurrence of such
Indebtedness;
(j)    Liens of a Mortgage Indenture to secure First Mortgage Bonds in an
aggregate principal amount not to exceed $550,000,000 issued in exchange for or
to secure or to repurchase, repay or otherwise refinance the Indebtedness of El
Paso under the Senior Unsecured Notes;
(k)    Liens to secure Indebtedness of any person existing at the time such
person is merged into or consolidated with, or such person disposes of all or
substantially all its properties (or those of a division) to, El Paso or any
Material Subsidiary;
(l)    Liens to secure Indebtedness incurred by El Paso to acquire, construct,
develop or substantially repair, alter or improve Operating Property or to
provide funds for any such purpose or for reimbursement of funds previously
expended for any such purpose; provided that such Indebtedness is incurred
contemporaneously with, or within 24 months after, such acquisition or the
completion of construction, development or substantial repair, alteration or
improvement;
(m)    Liens to secure, directly or indirectly, (i) El Paso’s obligations with
respect to debt issued by any Governmental Authority, including debt represented
by securities issued by any such Governmental Authority (or providers of credit
enhancement with respect to such securities), including, without limitation, El
Paso’s obligations with respect to industrial



53

--------------------------------------------------------------------------------


development, pollution control or similar revenue bonds incurred for the purpose
of financing all or any part of the purchase price or the cost of substantially
repairing or altering, constructing, developing or substantially improving El
Paso’s Operating Property (any such debt being referred to herein as “Specified
Debt”), and (ii) El Paso’s obligations with respect to Indebtedness issued in
exchange for or to repurchase or repay or otherwise refinance any Specified
Debt;
(n)    Liens on the property of any Receivables Subsidiary incurred pursuant to
the Receivables Facility Documents and Liens in favor of any Receivables
Subsidiary granted by El Paso or any other Subsidiary with respect to
Receivables purportedly sold to any Receivables Subsidiary by El Paso or such
other Subsidiary pursuant to a Receivables Facility;
(o)    Liens created by a Mortgage Indenture and securing the payment of the
fees and expenses of the trustee in respect of such Mortgage Indenture;
(p)    one or more attachments or other similar Liens on assets of El Paso or
any Subsidiary arising in connection with court proceedings (i) in an aggregate
principal amount not in excess of $10,000,000 (so long as El Paso or such
Subsidiary has set aside adequate reserves therefor) or (ii) the execution of
which has been stayed or which has been appealed and secured, if necessary, by
an appeal bond; provided that in each case no Event of Default shall result
therefrom;
(q)    any Lien arising by operation of law on the assets of El Paso or any
Subsidiary in favor of any Governmental Authority with respect to any franchise,
grant, license, permit or contract; and
(r)    Liens that are not otherwise permitted by any of the foregoing paragraphs
of this Section 6.02; provided that, at the time that any such Lien is granted
(and after giving effect thereto), the aggregate outstanding principal amount of
all Indebtedness outstanding under Section 6.01(c) and Indebtedness secured by
Liens permitted by this Section 6.02(r) shall not exceed 15% of Total
Consolidated Capital.
SECTION 6.03.    Sale and Lease-Back Transactions. Neither Borrower will, nor
will El Paso permit any Material Subsidiary to, enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale Lease-Back Transaction”), except for
(i) any Sale Lease-Back Transaction that constitutes a Capital Lease Obligation
otherwise permitted to be incurred under this Agreement, and (ii) Sale
Lease-Back Transactions of real property and tangible personal property with an
aggregate fair market value not to exceed $50,000,000 at any time.
SECTION 6.04.    Investments, Loans and Advances. Neither Borrower will, nor
will El Paso permit any Material Subsidiary to, purchase, hold or acquire any
capital stock, evidences of indebtedness or other securities of, make or permit
to exist any loans or advances to, or make or permit to exist any investment or
any other interest in, any other person in excess

54

--------------------------------------------------------------------------------


of $5,000,000 at any time outstanding (without giving effect to any write-offs
or write-downs thereof), except:
(a)    investments by El Paso or any Material Subsidiary in the capital stock of
a Subsidiary; provided however, that the aggregate cumulative amount of
El Paso’s and the Material Subsidiaries’ investments in, and loans and advances
to, such Subsidiaries that are not Loan Parties shall not exceed $20,000,000;
(b)    Permitted Investments;
(c)    Investments of El Paso existing on the Effective Date and set forth on
Schedule 6.04;
(d)    Investments received in connection with the bankruptcy or reorganization
of customers and suppliers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;
(e)    Investments in intercompany loans between and among El Paso and any
Subsidiary Guarantor; and
(f)    Investments made in connection with and to facilitate the Receivables
Facilities.
SECTION 6.05.    Mergers, Consolidations and Sales of Assets and Acquisitions.
Neither Borrower will, nor will El Paso permit any Material Subsidiary to, merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any substantial part
of its assets (whether now owned or hereafter acquired) or any capital stock of
any Material Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or any substantial part of the
assets of any other person except that (a) the Trustee may purchase and sell
Nuclear Fuel in accordance with the provisions of the Purchase Contract,
(b) El Paso and any Material Subsidiary may sell Receivables pursuant to a
Receivables Facility, (c) El Paso may sell or contribute transmission assets to
the extent that FERC orders such assets to be sold in connection with joining a
Regional Transmission Organization, (d) El Paso or any Material Subsidiary may
merge with another person if (x) El Paso or such Material Subsidiary, as the
case may be, is the surviving corporation (subject to clause (e) below) and
(y) no Default shall have occurred and be continuing after giving effect to such
merger, and (e) any Material Subsidiary may merge with El Paso if El Paso is the
surviving corporation.
SECTION 6.06.    Transactions with Affiliates. Neither Borrower will, nor will
El Paso permit any Subsidiary to, sell or transfer any property or assets to, or
purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates (other than its Wholly Owned
Subsidiaries), except that (a) El Paso or any Subsidiary may engage in any of
the foregoing transactions in the ordinary course of business at prices and on
terms and conditions not less favorable to El Paso or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties and (b)
El Paso and any Subsidiary may sell Receivables pursuant to a Receivables
Facility.

55

--------------------------------------------------------------------------------


SECTION 6.07.    Businesses of Borrowers and Material Subsidiaries. Neither
Borrower will, nor will El Paso permit any Material Subsidiary to, engage at any
time in any business or business activity other than (a) with respect to El Paso
and the Material Subsidiaries, the business conducted by them on the Effective
Date and business activities reasonably incidental thereto, and (b) with respect
to the Trustee, purchasing, holding title to, making payments with respect to
and selling Nuclear Fuel pursuant to, and on the terms set forth in, the Trust
Agreement and the Purchase Contract.
SECTION 6.08.    Other Agreements. Neither Borrower will, nor will El Paso
permit any Subsidiary to, permit any waiver, supplement, modification,
amendment, termination or release of (i) the Trust Agreement or the Purchase
Contract or (ii) the Receivables Facility Documents, in each case to the extent
that any such waiver, supplement, modification, amendment, termination or
release would be adverse to the Lenders in any material respect.
SECTION 6.09.    Debt to Capitalization Ratio. El Paso will not permit the ratio
of (i) Total Consolidated Debt to (ii) Total Consolidated Capital as of the last
day of any fiscal quarter to be in excess of 0.65 to 1.00.
SECTION 6.10.    Fiscal Year. Neither Borrower will, nor will El Paso permit any
Subsidiary to, change the end of its fiscal year from December 31 to any other
date.
ARTICLE VII    

Events of Default
In case of the happening of any of the following events (“Events of Default”):
(a)    any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished
pursuant to any Loan Document, shall prove to have been false or misleading in
any material respect when so made, deemed made or furnished; or
(b)    default shall be made in the payment of any principal of any Loan or,
subject to Section 2.20(e), the reimbursement with respect to any L/C
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise; or
(c)    default shall be made in the payment of any interest on any Loan or any
Fee or L/C Disbursement or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days; or
(d)    default in any material manner shall be made in the due observance or
performance by either Borrower or any Subsidiary of any covenant, condition or
agreement contained in Section 5.01(a) or 5.05 or in Article VI; or

56

--------------------------------------------------------------------------------


(e)    default shall be made in the due observance or performance by either
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the Borrowers; or
(f)    either Borrower or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness in a
principal amount in excess of $10,000,000, when and as the same shall become due
and payable, or (ii) fail to observe or perform any other term, covenant,
condition or agreement contained in any agreement or instrument evidencing or
governing any such Indebtedness if the effect of any failure referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Indebtedness
or a trustee on its or their behalf (with or without the giving of notice, the
lapse of time or both) to cause, such Indebtedness to become due prior to its
stated maturity; or
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of either Borrower or any Material Subsidiary or of a substantial part
of the property or assets of either Borrower or any such Material Subsidiary,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for either Borrower or
any Material Subsidiary or for a substantial part of the property or assets of
either Borrower or any such Material Subsidiary or (iii) the winding-up or
liquidation of either Borrower or any Material Subsidiary; and such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered; or
(h)    either Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for either Borrower or
any such Material Subsidiary or for a substantial part of the property or assets
of either Borrower or any such Material Subsidiary, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing; or
(i)    one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against either Borrower or any
Subsidiary and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of
either Borrower or any Subsidiary to enforce any such judgment; or

57

--------------------------------------------------------------------------------




(j)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, would reasonably
be expected to result in liability of El Paso and its ERISA Affiliates in an
aggregate amount exceeding $10,000,000 or requires payments exceeding $5,000,000
in any year; or
(k)    there shall have occurred a Change in Control; or
(l)    a Purchase Contract Default shall have occurred and be continuing;
then, and in every such event (other than an event with respect to either
Borrower described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrowers, take either or both of the following actions, at the same or
different times: (i) terminate forthwith the Commitments and (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of each Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by each Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding; and in any event with respect to either
Borrower described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of each Borrower accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by each Borrower, anything contained herein or in any other
Loan Document to the contrary notwithstanding.
ARTICLE VIII    

The Administrative Agent
In order to expedite the transactions contemplated by this Agreement, JPMorgan
is hereby appointed to act as Administrative Agent on behalf of the Lenders and
the Issuing Bank. Each of the Lenders and each assignee of any such Lender
hereby irrevocably authorizes the Administrative Agent to take such actions on
behalf of such Lender or assignee or the Issuing Bank and to exercise such
powers as are specifically delegated to the Administrative Agent by the terms
and provisions hereof and of the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The Administrative
Agent is hereby expressly authorized by the Lenders and the Issuing Bank,
without hereby limiting any implied authority, (a) to receive on behalf of the
Lenders and the Issuing Bank all payments of principal of and interest on the
Loans, all payments in respect of L/C Disbursements and all other amounts due to
the Lenders hereunder, and promptly to distribute to each Lender or the Issuing
Bank its proper share of each payment so received; (b) to give notice on behalf
of each of the Lenders to the Borrowers of any Event of Default specified in
this Agreement of which the Administrative Agent has actual knowledge acquired
in connection with its agency hereunder; and (c) to distribute to each Lender
copies of all notices, financial statements and other materials delivered

58

--------------------------------------------------------------------------------


by either Borrower pursuant to this Agreement or the other Loan Documents as
received by the Administrative Agent.
Neither the Administrative Agent nor any of its directors, officers, employees
or agents shall be liable as such for any action taken or omitted by any of them
except for its or his own gross negligence or willful misconduct, or be
responsible for any statement, warranty or representation herein or the contents
of any document delivered in connection herewith, or be required to ascertain or
to make any inquiry concerning the performance or observance by each Borrower or
any other Loan Party of any of the terms, conditions, covenants or agreements
contained in any Loan Document. The Administrative Agent shall not be
responsible to the Lenders for the due execution, genuineness, validity,
enforceability or effectiveness of this Agreement, any other Loan Document, or
any other document, instrument or agreement. The Administrative Agent shall in
all cases be fully protected in acting, or refraining from acting, in accordance
with written instructions signed by the Required Lenders and, except as
otherwise specifically provided herein, such instructions and any action or
inaction pursuant thereto shall be binding on all the Lenders. The
Administrative Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper person or
persons. Neither the Administrative Agent nor any of its directors, officers,
employees or agents shall have any responsibility to either Borrower on account
of the failure of or delay in performance or breach by any Lender or the Issuing
Bank of any of its obligations hereunder or to any Lender or the Issuing Bank on
account of the failure of or delay in performance or breach by any other Lender
or the Issuing Bank or either Borrower of any of their respective obligations
hereunder or under any other Loan Document or in connection herewith or
therewith. The Administrative Agent may execute any and all duties hereunder by
or through agents or employees and shall be entitled to rely upon the advice of
legal counsel selected by it with respect to all matters arising hereunder and
shall not be liable for any action taken or suffered in good faith by it in
accordance with the advice of such counsel.
The Lenders hereby acknowledge that (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing and (b) the Administrative Agent shall
not be under any duty to take any discretionary action permitted to be taken by
it pursuant to the provisions of this Agreement unless it shall be requested in
writing to do so by the Required Lenders.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrowers. Upon any such resignation, the Required Lenders shall
have the right to appoint a successor reasonably satisfactory to Borrower. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, having a combined capital and surplus
of at least $500,000,000 or an Affiliate of any such bank. Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations

59

--------------------------------------------------------------------------------


hereunder. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.05 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.
With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
an Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with either Borrower or any Subsidiary or other Affiliates thereof as if it were
not an Administrative Agent.
Each Lender agrees (a) to reimburse the Administrative Agent, on demand, in the
amount of its Applicable Percentage of any expenses incurred for the benefit of
the Lenders by the Administrative Agent, including counsel fees and compensation
of agents and employees paid for services rendered on behalf of the Lenders,
that shall not have been reimbursed by the Borrowers and (b) to indemnify and
hold harmless the Administrative Agent and any of its directors, officers,
employees or agents, on demand, in the amount of such pro rata share, from and
against any and all liabilities, taxes, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against it in
its capacity as Administrative Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Borrowers, provided
that no Lender shall be liable to the Administrative Agent or any such other
indemnified person for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are determined by a court of competent jurisdiction to have resulted from
the gross negligence or willful misconduct of the Administrative Agent or any of
its directors, officers, employees or agents.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.
ARTICLE IX    

Guarantee
As a result of the arrangements contemplated by the Trust Agreement and the
Purchase Contract for the financing by the Trustee of Nuclear Fuel, El Paso
acknowledges that it will derive substantial benefit from the commitments of the
Lenders to make Loans to the Trustee and the commitment of the Issuing Bank to
issue Letters of Credit for the account of the Trustee. To induce the Lenders to
make the Loans and the Issuing Bank to issue Letters of

60

--------------------------------------------------------------------------------


Credit and to enter into this Agreement, El Paso agrees with each Lender, the
Issuing Bank, the Syndication Agent and the Administrative Agent (each such
person, together with its successors and assigns, a “Guaranteed Party”) as
follows:
SECTION 9.01.    Guarantee. El Paso unconditionally guarantees, as a primary
obligor and not merely as a surety, (a) the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Trustee, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise, (ii) each
payment required to be made by the Trustee under this Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Trustee to the
Guaranteed Parties under this Agreement and the other Loan Documents and (b) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of the Trustee under or pursuant to this Agreement and the other
Loan Documents (all the monetary and other obligations referred to in the
preceding clauses (a) and (b) being collectively called the “Trust
Obligations”). El Paso further agrees that the Trust Obligations may be extended
or renewed, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its guarantee notwithstanding any extension
or renewal of any Trust Obligation.
SECTION 9.02.    Obligations Not Waived. To the fullest extent permitted by
applicable law, El Paso waives presentment to, demand of payment from and
protest to the Trustee of any of the Trust Obligations, and also waives notice
of acceptance of its guarantee and notice of protest for nonpayment. To the
fullest extent permitted by applicable law, the obligations of El Paso hereunder
shall not be affected by (a) the failure of the Administrative Agent or any
other Guaranteed Party to assert any claim or demand or to enforce or exercise
any right or remedy against the Trustee, (b) any rescission, waiver, amendment
or modification of, or any release from any of the terms or provisions of this
Agreement, any other Loan Document, any Guarantee or any other agreement,
including with respect to any other guarantor of the Trust Obligations or (c)
any release or substitution of any one or more endorsers, other guarantors or
other obligors of all or any portion of the Trust Obligations.
SECTION 9.03.    Guarantee of Payment. El Paso further agrees that its guarantee
constitutes a guarantee of payment when due and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Guaranteed Party to any of the security held for payment of the Trust
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Guaranteed Party in favor of the Trustee
or any other person.
SECTION 9.04.    No Discharge or Diminishment of Guarantee. The obligations of
El Paso hereunder shall not be subject to any reduction, limitation, impairment
or termination for any reason (other than the payment in full in cash of the
Trust Obligations), including any

61

--------------------------------------------------------------------------------


claim of waiver, release, surrender, alteration or compromise of any of the
Trust Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Trust Obligations or otherwise. Without
limiting the generality of the foregoing, the obligations of El Paso hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Guaranteed Party to assert any claim or demand
or to enforce any remedy under this Agreement, any other Loan Document or any
other agreement, by any waiver or modification of any provision of any thereof,
by any default, failure or delay, willful or otherwise, in the performance of
the Trust Obligations, or by any other act or omission that may or might in any
manner or to any extent vary the risk of El Paso or that would otherwise operate
as a discharge of El Paso as a matter of law or equity (other than the payment
in full in cash of all the Trust Obligations).
SECTION 9.05.    Defenses of the Trustee Waived. To the fullest extent permitted
by applicable law, El Paso waives any defense based on or arising out of any
defense of the Trustee or the unenforceability of the Trust Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
the Trustee, other than the payment in full in cash of the Trust Obligations.
The Administrative Agent and the other Guaranteed Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Trust Obligations, make any
other accommodation with the Trustee or any other guarantor or exercise any
other right or remedy available to them against the Trustee or any other
guarantor, without affecting or impairing in any way the liability of El Paso
hereunder except to the extent the Trust Obligations have been fully, finally
paid in cash. To the fullest extent permitted by applicable law, El Paso waives
any defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of El Paso against the
Trustee or any other guarantor, as the case may be, or any security.
SECTION 9.06.    Agreement to Pay; Subrogation. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Guaranteed Party has at law or in equity against El Paso by virtue hereof,
upon the failure of the Trustee to pay any Trust Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, El Paso hereby promises to and will forthwith pay, or
cause to be paid, to the Administrative Agent or such other Guaranteed Party as
designated thereby in cash the amount of such unpaid Trust Obligations. Upon
payment by El Paso of any sums to the Administrative Agent or any Guaranteed
Party as provided above, all rights of El Paso against the Trustee arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior payment in full in cash of all the Trust Obligations. In
addition, any indebtedness of the Trustee now or hereafter held by El Paso is
hereby subordinated in right of payment to the prior payment in full of the
Trust Obligations. If any amount shall erroneously be paid to El Paso on account
of (i) such subrogation, contribution, reimbursement, indemnity or similar right
or (ii) any such indebtedness of the Trustee, such amount shall be held in trust
for the benefit of the Guaranteed Parties and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Trust
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.





62

--------------------------------------------------------------------------------


SECTION 9.07.    Information. El Paso assumes all responsibility for being and
keeping itself informed of the Trustee’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Trust
Obligations and the nature, scope and extent of the risks that El Paso assumes
and incurs hereunder, and agrees that none of the Administrative Agent or the
other Guaranteed Parties will have any duty to advise El Paso of information
known to it or any of them regarding such circumstances or risks.
SECTION 9.08.    Termination. The guarantee made hereunder (a) shall terminate
when all the Trust Obligations have been indefeasibly paid in full and the
Lenders have no further commitment to lend to the Trustee under this Agreement,
the Trustee L/C Exposure has been reduced to zero and the Issuing Bank has no
further obligation to issue Letters of Credit under this Agreement and (b) shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Trust Obligation is rescinded or must
otherwise be restored by any Guaranteed Party or El Paso upon the bankruptcy or
reorganization of the Trustee, El Paso or otherwise.
ARTICLE X    

Miscellaneous
SECTION 10.01.    Notices.
(a)    Notices Generally. Except as provided in paragraph (b) below, all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
    
(i) if to either Borrower, to it in care of El Paso Electric Company, Stanton
Tower, 100 N. Stanton, El Paso, Texas 79901, Attention of: General Counsel
(Telecopier No. (915) 521-4729);


(ii) if to the Administrative Agent or the Issuing Bank, to JPMorgan Chase Bank,
N.A., Loan and Agency Services Group, 1111 Fannin Street, 10th Floor, Houston,
TX 77002, Attention of: Maria Arredondo (Telecopier No. (713) 750-2358), with a
copy to JPMorgan Chase Bank, N.A., at 201 E. Main, 3rd Floor, El Paso, TX 79901,
Attention of: Paul S. Condie (Telecopier No. (915) 546-6575); and


(iii) if to a Lender, to it at its address (or telecopier number) set forth on
Schedule 2.01, in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto (or in its Administrative Questionnaire, as the
case may be) or, in the case of an Augmenting Lender, in the documentation
executed by such Augmenting Lender pursuant to Section 2.21(a).


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the



63

--------------------------------------------------------------------------------


recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or either Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
SECTION 10.02.    Survival of Agreement. All covenants, agreements,
representations and warranties made by each Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and the Issuing Bank and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Bank, regardless of any investigation made by the Lenders or the Issuing
Bank or on their behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any Fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding (for which sufficient cash
collateral has not been deposited with the Administrative Agent) and so long as
the Commitments have not been terminated. The provisions of Sections 2.12
(except as expressly limited therein), 2.14, 2.18 and 10.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the expiration
of any Letter of Credit, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent, any Lender or the Issuing
Bank.

64

--------------------------------------------------------------------------------


SECTION 10.03.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.
SECTION 10.04.    Successors and Assigns. (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of each Borrower, the Administrative Agent, the
Issuing Bank or the Lenders that are contained in this Agreement shall bind and
inure to the benefit of their respective successors and assigns.
(b)    Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) except in the case of an assignment to a Lender or an
Affiliate of a Lender, (x) El Paso must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld) and (y) the amount
of the Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, if less, the entire remaining amount of such Lender’s
Commitment), provided further that during the continuation of an Event of
Default, the consent of El Paso shall not be required for such assignment,
(ii) all assignments shall require the prior written consent of the
Administrative Agent and the Issuing Bank (which consents shall not be
unreasonably withheld), (iii) each such assignment shall be of a constant, and
not a varying, percentage of all the assigning Lender’s rights and obligations
under this Agreement, (iv) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500, and (v) the assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Upon acceptance and recording pursuant to paragraph (e) of this
Section 10.04, from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be at least five Business Days after
the execution thereof, (A) the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement and (B) the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.12 (except as expressly limited therein),
2.14, 2.18 and 10.05, as well as to any Fees accrued for its account and not yet
paid).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balance of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no

65

--------------------------------------------------------------------------------


representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrowers or the performance or observance by either Borrower of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05 or delivered pursuant to Section 5.04 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (v) such
assignee will independently and without reliance upon the Administrative Agent,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.
(d)    Notwithstanding Section 2.04, the Administrative Agent, acting for this
purpose as an agent of the Borrowers, shall maintain at one of its offices in
The City of New York a copy of each Assignment and Acceptance delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(e)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) above and, if required, the written consent of each Borrower, the
Issuing Bank and the Administrative Agent to such assignment, the Administrative
Agent shall (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Lenders and the Issuing Bank. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e).
(f)    Each Lender may without the consent of the Borrowers, the Issuing Bank or
the Administrative Agent sell participation interests to one or more banks or
other entities in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided, however, that (i) such Lender’s obligations

66

--------------------------------------------------------------------------------


under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) the participating banks or other entities shall be entitled
to the benefit of the cost protection provisions contained in Sections 2.12,
2.14 and 2.18 (subject to the requirements and limitations therein, including
the requirements under Section 2.18(f) (it being understood that the
documentation required under Section 2.18(f) shall be delivered to the
participating Lender)) to the same extent as if they were Lenders, provided,
however, that the holder of a participation agrees to be subject to the
provisions of Sections 2.15, 2.16, 2.17, 2.18(g) and 2.19 as if it were an
assignee and the right of each holder of a participation to receive payment
under Sections 2.12, 2.14 and 2.18 shall be limited to the lesser of (a) the
amounts actually incurred by such holder for which payment is provided under
said sections and (b) the amounts that would have been payable under said
sections by the applicable Borrower to the Lender granting the participation to
such holder had such participation not been granted, (iv) the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrowers relating to the Loans or L/C
Disbursements and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing any fees payable hereunder or the amount of principal of or the rate
at which interest is payable on the Loans, extending any scheduled principal
payment date or date fixed for the payment of interest on the Loans or
increasing or extending the Commitments) and (v) without the prior written
consent of the Administrative Agent, no participation shall be sold to a
prospective participant that bears a relationship to either Borrower described
in Section 108(e)(4) of the Code. Each Lender that sells a participation shall,
acting solely for this purpose as an non-fiduciary agent of the Borrowers,
maintain at one of its offices in the United States a register on which it
enters the name and address of each of its participants and the principal
amounts (and stated interest) of each such participant’s interest in the Loans
or other obligations under this Agreement and the other Loan Documents (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary
(g)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrowers furnished to such Lender
by or on behalf of the Borrowers; provided that, prior to any such disclosure of
information designated by the Borrowers as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 10.16.
(h)    Any Lender may at any time assign all or any portion of its rights under
this Agreement to a Federal Reserve Bank to secure extensions of credit by such
Federal Reserve Bank to such Lender; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
Bank for such Lender as a party hereto. In order to facilitate such an
assignment to a Federal Reserve Bank, each Borrower shall, at the request of

67

--------------------------------------------------------------------------------


the assigning Lender, duly execute and deliver to the assigning Lender a
promissory note or notes evidencing the Loans made to such Borrower by the
assigning Lender hereunder.
(i)    Neither Borrower shall assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank and each Lender, and any attempted assignment without such consent
shall be null and void.
(j)    In the event that S&P, Moody’s and Thompson’s BankWatch (or
InsuranceWatch Ratings Service, in the case of Lenders that are insurance
companies (or Best’s Insurance Reports, if such insurance company is not rated
by Insurance Watch Ratings Service)) shall, after the date that any Lender
becomes a Lender, downgrade the long-term certificate of deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)), respectively, then the
Issuing Bank shall have the right, but not the obligation, at its own expense,
upon notice to such Lender and the Administrative Agent, to replace (or to
request the Borrowers to use their reasonable efforts to replace) such Lender
with an assignee (in accordance with and subject to the restrictions contained
in paragraph (b) above), and such Lender hereby agrees to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in paragraph (b) above) all its interests, rights and obligations in respect of
its Commitment to such assignee; provided, however, that (i) no such assignment
shall conflict with any law, rule and regulation or order of any Governmental
Authority and (ii) the Issuing Bank or such assignee, as the case may be, shall
pay to such Lender in immediately available funds on the date of such assignment
the principal of and interest accrued to the date of payment on the Loans made
by such Lender hereunder and all other amounts accrued for such Lender’s account
or owed to it hereunder.
SECTION 10.05.    Expenses; Indemnity. (a) Each Borrower jointly and severally
agrees to pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Syndication Agent and the Issuing Bank in connection
with the syndication of the credit facilities provided for herein and the
preparation and administration of this Agreement and the other Loan Documents or
in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Syndication Agent or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents or
in connection with the Loans made or Letters of Credit issued hereunder,
including the reasonable fees, charges and disbursements of (i) Cravath, Swaine
& Moore LLP, counsel for the Administrative Agent, (ii) Hughes Hubbard & Reed
LLP, counsel for the Syndication Agent, (iii) one local counsel to the
Administrative Agent per material jurisdiction deemed necessary by the
Administrative Agent and (iv) if necessary, one special counsel to the
Administrative Agent per regulatory regime, and, in connection with any such
enforcement or protection, the reasonable fees, charges and disbursements of any
other counsel for the Administrative Agent, the Syndication Agent or any Lender.
(b)    Each Borrower jointly and severally agrees to indemnify the
Administrative Agent, the Syndication Agent, each Lender and the Issuing Bank,
each Affiliate of any of the foregoing persons and each of their respective
directors, officers, employees and agents (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee

68

--------------------------------------------------------------------------------


harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the Transactions and the other transactions contemplated
thereby, (ii) the use of the proceeds of the Loans or issuance of Letters of
Credit, (iii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto, (iv) any
actual or alleged presence or Release of Hazardous Materials on any property
owned or operated by either Borrower or any Subsidiary, or any Environmental
Claim related in any way to either Borrower or any Subsidiary or (v) any strict
liability or liability without fault or other liability of an owner or vendor
relating in any way to the Nuclear Fuel, whether arising out of statute,
judicial decision or otherwise; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
(b)    The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, any Lender or the Issuing Bank. All amounts due
under this Section 10.05 shall be payable on written demand therefor.
SECTION 10.06.    Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the extent not prohibited by applicable law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender to or for
the credit or the account of either Borrower against any of and all the
Obligations now or hereafter existing under this Agreement and the other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 10.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
SECTION 10.07.    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES
DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED,
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED
AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE
INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND,

69

--------------------------------------------------------------------------------


AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW
YORK.
SECTION 10.08.    Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, any Lender or the Issuing Bank in exercising any power or
right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or any other Loan Document or
consent to any departure by either Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrowers in any case
shall entitle either Borrower to any other or further notice or demand in
similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan or any date for reimbursement of an L/C Disbursement, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest on
any Loan or L/C Disbursement, without the prior written consent of each Lender
directly and adversely affected thereby, (ii) increase or extend the Commitment
of any Lender without the prior written consent of such Lender, (iii) decrease
the Commitment Fees or L/C Participation Fees of any Lender, or extend the date
of payment of such fees, without the prior written consent of such Lender,
(iv) amend or modify the pro rata sharing requirements of Section 2.15 without
the prior written consent of each Lender (it being understood and agreed that
“amend and extend” transactions which provide for different interest rates and
fees for extending Lenders shall only require the consent of the extending
Lenders and the Required Lenders), (v) amend or modify the provisions of this
Section 10.08 or Section 10.04(i) or the definition of the term “Required
Lenders” without the prior written consent of each Lender, or (vi) release
El Paso from its guarantee hereunder or release any Subsidiary from any
guarantee of the El Paso Obligations, without the prior written consent of each
Lender; provided further, however, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the
Syndication Agent or the Issuing Bank hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent, the Syndication
Agent or the Issuing Bank, respectively.
SECTION 10.09.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or L/C
Disbursement, together with all fees, charges and other amounts which are
treated as interest on such Loan or L/C Disbursement under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan or the Issuing Bank in accordance with applicable

70

--------------------------------------------------------------------------------


law, the rate of interest payable in respect of such Loan or L/C Disbursement
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan or L/C Disbursement but
were not payable as a result of the operation of this Section 10.09 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or L/C Disbursements or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender; provided that at any time Texas law shall
establish the Maximum Rate, the Maximum Rate shall be the “weekly ceiling”
(formerly known as the indicated (weekly) rate ceiling in Article 1.04,
Subtitle 1, Title 79, of the Revised Civil Statutes of Texas, as amended)
described in and computed in accordance with Chapter 303 of the Texas Finance
Code, as amended; provided further that, to the extent permitted by such
Article, the Administrative Agent may from time to time by notice to each
Borrower revise the election of such interest rate ceiling as such ceiling
affects then current or future balances of the Loans.
SECTION 10.10.    Entire Agreement. THIS AGREEMENT, THE FEE LETTER AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT BETWEEN THE PARTIES RELATIVE TO
THE SUBJECT MATTER HEREOF. ANY OTHER PREVIOUS AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF IS SUPERSEDED BY THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS. NOTHING IN THIS AGREEMENT OR IN THE OTHER LOAN DOCUMENTS,
EXPRESSED OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY OTHER THAN THE
PARTIES HERETO AND THERETO ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES
UNDER OR BY REASON OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
SECTION 10.11.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.
SECTION 10.12.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and

71

--------------------------------------------------------------------------------


of itself affect the validity of such provision in any other jurisdiction). The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 10.13.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission (including, without limitation, by Adobe portable
document format file (also known as a “PDF” file)) shall be as effective as
delivery of a manually signed counterpart of this Agreement.
SECTION 10.14.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 10.15.    Jurisdiction; Consent to Service of Process. (a) Each Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against either
Borrower or its respective properties in the courts of any jurisdiction.
(b)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
SECTION 10.16.    Confidentiality. The Administrative Agent, the Issuing Bank
and each of the Lenders agrees to keep confidential (and to use its best efforts
to cause its

72

--------------------------------------------------------------------------------


respective agents and representatives to keep confidential) the Information (as
defined below) and all copies thereof, extracts therefrom and analyses or other
materials based thereon, except that the Administrative Agent, the Issuing Bank
or any Lender shall be permitted to disclose Information (a) to such of its
respective officers, directors, employees, agents, affiliates and
representatives as need to know such Information, (b) to the extent requested by
any regulatory authority, (c) to the extent otherwise required by applicable
laws and regulations or by any subpoena or similar legal process, (d) in
connection with any suit, action or proceeding relating to the enforcement of
its rights hereunder or under the other Loan Documents, (e) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 10.16 or (ii) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrowers, or (f) to the extent permitted by Section 10.04(g). For the
purposes of this Section 10.16, “Information” shall mean all financial
statements, certificates, reports, agreements and information (including all
analyses, compilations and studies prepared by the Administrative Agent, the
Issuing Bank or any Lender based on any of the foregoing) that are received from
the Borrowers and related to the Borrowers, any shareholder of El Paso or any
employee, customer or supplier of either Borrower, other than any of the
foregoing that were available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to its disclosure thereto by either
Borrower, and which are in the case of Information provided after the Original
Closing Date, clearly identified at the time of delivery as confidential. The
provisions of this Section 10.16 shall remain operative and in full force and
effect regardless of the expiration and term of this Agreement.
SECTION 10.17.    Texas Revolving Credit Statute. If, notwithstanding the
provisions of Section 10.07, Texas law shall be applied by any Governmental
Authority to this Agreement, the other Loan Documents or the obligations of
either Borrower hereunder or thereunder, each Borrower hereby agrees that the
provisions of Chapter 346 of the Texas Finance Code, as amended (formerly found
in Chapter 15 of Subtitle 3, Title 79, of the Revised Civil Statutes of Texas,
1925, as amended), shall not govern or in any manner apply to its obligations
hereunder or thereunder.
SECTION 10.18.    No Recourse; Multiple Capacities. (a) Wherever in this
Agreement or the other Loan Documents BONY has undertaken any obligations in its
capacity as Trustee, it has done so solely in such capacity and not in its
individual capacity. Notwithstanding any other provision of this Agreement, BONY
shall not be personally liable for the obligations or liabilities of the Trustee
hereunder or under any other Loan Document, except to the extent such
obligations or liabilities result from BONY’s gross negligence or willful
misconduct.
(b)    Each party to this Agreement acknowledges that Section 6.1 of the Trust
Agreement imposes limitations on the liability of BONY in its capacity as
Trustee.
SECTION 10.19.    Limited Representations, Warranties and Covenants of Trustee.
With respect to representations and warranties contained in Article III, the
affirmative covenants contained in Article V and the negative covenants
contained in Article VI, it is understood and agreed that (a) the Trustee has
made no independent inquiry as to (i) the assets placed in trust into the
Rio Grande Resources Trust II or (ii) any facts concerning El Paso and the
Subsidiaries

73

--------------------------------------------------------------------------------


or as to the status or condition of any of their assets or any disclosures made
by them and (b) the Trustee’s representations, warranties and covenants are
limited to itself and those matters within its control. The Trustee has no
actual knowledge of any facts that would indicate that any such representations
or warranties by El Paso or the Subsidiaries are untrue.
SECTION 10.20.    USA Patriot Act Notice. Each Lender and each Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrowers that pursuant to
the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow such
Lender or such Agent, as applicable, to identify the Borrowers in accordance
with the USA Patriot Act.
SECTION 10.21.    Amendment and Restatement. (a) The Borrowers, the
Administrative Agent, the Syndication Agent, the Issuing Bank and the Lenders
hereby agree that upon the effectiveness of this Agreement, the terms and
provisions of the Existing Credit Agreement shall be and hereby are amended and
restated in their entirety by the terms and conditions of this Agreement and the
terms and provisions of the Existing Credit Agreement, except as otherwise
provided in the next paragraph, shall be superseded by this Agreement.
(b)    Notwithstanding the amendment and restatement of the Existing Credit
Agreement by this Agreement, the Borrowers shall continue to be liable to the
Agents, the Issuing Bank, the Lenders and the other Indemnitees with respect to
agreements on the part of the Borrowers under the Existing Credit Agreement to
indemnify and hold harmless the Agents, the Issuing Bank, the Lenders and the
other Indemnitees from and against all losses, claims, damages, liabilities,
costs, charges and expenses to which the Agents, the Issuing Bank, the Lenders
and the other Indemnitees may be subject arising in connection with, and as
provided in, the Existing Credit Agreement. This Agreement is given as a
substitution of, and not as a payment of, the obligations of the Borrowers under
the Existing Credit Agreement and is not intended to constitute a novation of
the Existing Credit Agreement. Upon the effectiveness of this Agreement all
amounts outstanding and owing by the Borrowers under the Existing Credit
Agreement as of the date hereof shall constitute obligations hereunder.
(c)    By execution of this Agreement all parties hereto agree that each of the
other Loan Documents is hereby amended such that all references to the Existing
Credit Agreement and the obligations of the Borrowers thereunder shall be deemed
to refer to this Agreement and the continuation of the Borrowers’ obligations
hereunder.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





74

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
EL PASO ELECTRIC COMPANY
By:
/s/ Steven P. Busser     
Name: Steven P. Busser Title: Vice President, Treasurer

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., not in its individual capacity,
but solely in its capacity as Trustee
By:
/s/ Rafael Martinez    
Name: Rafael Martinez Title: Senior Associate

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank and a Lender
By:
/s/ Joseph W. Mullings    
Name: Joseph W. Mullings Title: Senior Vice President

UNION BANK, N.A., as Syndication Agent and a Lender
By:
/s/ John Guilds    
Name: John Guilds Title: Vice President


S-1

--------------------------------------------------------------------------------


BANK OF AMERICA, N.A., as a Lender
By:
/s/ Gary L. Mingle    
Name: Gary L. Mingle
Title: Senior Vice President

U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ John Prigge    
Name: John PriggeTitle: Vice President








S-2

--------------------------------------------------------------------------------




SCHEDULE 2.01
Commitments


Lender
Address for Notices
Commitment
JPMorgan Chase Bank, N.A.
201 E. Main, 3rd Floor,
El Paso, TX 79901,
Attention: Paul S. Condie
Facsimile: (915) 546-6575
$
62,500,000


Union Bank, N.A.
445 South Figueroa Street,15th Floor,
Los Angeles, CA 90071.
Attention: John Guilds
Facsimile: (213) 236-4096
$
62,500,000


Bank of America, N.A.
700 Louisiana Street, 7th Floor
Houston, TX 77002
Attention: Gary Mingle
Facsimile: (713) 247-7748
$
37,500,000


U.S. Bank National Association
461 Fifth Avenue
New York, New York 10017
Attention: Shawn O'Hara
Facsimile: (646) 935-4552
$
37,500,000


Total
 
$
200,000,000







--------------------------------------------------------------------------------




SCHEDULE 3.04
Governmental Approvals


FERC


On September 13, 2011, El Paso Electric Company (the “Company”) filed with the
Federal Energy Regulatory Commission (“FERC”) an application seeking authority
pursuant to Section 204 of the Federal Power Act to enter into the Credit
Agreement and to engage in transactions related thereto. The FERC Order
approving the Company's application (Docket ES11-43-000) was issued on October
13, 2011.


New Mexico Public Regulation Commission


On September 13, 2011, the Company filed with the New Mexico Public Regulation
Commission (“NMPRC”) an application seeking authority pursuant to NMSA 1978
§62-6-6 to enter into the Credit Agreement and to engage in transactions related
thereto. The Hearing Examiner's Recommended Decision was issued on October 13,
2011, recommending the approval of the Company's application. The NMPRC Order
adopting the Hearing Examiner's Recommended Decision and approving the Company's
application (Case No. 11-00349-UT) was issued on October 18, 2011.


--------------------------------------------------------------------------------








SCHEDULE 3.07
Subsidiaries




Name of Subsidiary
State of Incorporation
% Owned by El Paso
Mirasol Energy Service, Inc.
Delaware
100%





--------------------------------------------------------------------------------






SCHEDULE 3.08
Litigation and Compliance with Laws


Schedule 3.15 is incorporated herein by reference.


--------------------------------------------------------------------------------








SCHEDULE 3.15
Environmental Matters


(c)    Releases


The Company experiences sporadic, limited quantity releases of electric
insulating oil (mineral oil) within its electric distribution and transmission
system consistent with the operation of these systems. These releases are
commonly cleaned and removed within regulatory accepted timeframes and are
overseen by the respective environmental enforcement agencies.


In a similar manner, the generation of electricity at power plants owned and
operated by the Company, may experience sporadic and limited quantity releases
of chemicals common to the processes of the generation of electricity within the
power plant property. These releases are commonly cleaned and removed within
regulatory accepted timeframes and are overseen by the respective environmental
enforcement agencies.


(d) Environmental Claims.


Four Corners


On May 7, 2010, Arizona Public Service, on behalf of the Four Corners co-owners
(including the Company) (“Project Participants”), received Notice of Intent to
Sue Four Corners Power Plant for Violations of the Clean Air Act (the Notice).
EarthJustice sent the Notice on behalf of Diné CARE (Citizens Against Ruining
our Environment), To Nizhoni Ani, National Parks Conservation Association, and
the Sierra Club.


The Notice alleges two sets of Clean Air Act violations: Prevention of
Significant Deterioration violations and New Source Performance Standards
violations. The alleged violations concern pulverizer projects on Units 4-5 in
the 1980's and boiler, turbine, generator and other projects on Units 4-5
commencing in 2007. APS is taking the lead on determining whether and how to
respond to the Notice. The Project Participants have retained joint counsel and
hold meetings of counsel and the Project Participants as required.


The Company recently received word that the Plaintiffs' filed a lawsuit in the
United States District Court for New Mexico on October 4, 2011, though the
Company has not been formally served yet. The Company is unable to predict the
outcome of these discussions


In March 2009, EPA Region 9 separately sent the Project Participants a Clean Air
Act § 114 request for information regarding historic projects at Four Corners.
Settlement discussions among the Project Participants, the EPA and the
Department of Justice are ongoing to address all outstanding environmental
issues relating to Four Corners.


--------------------------------------------------------------------------------






Casmalia


On August 12, 2010, the Company, along with many other companies, received a
notice from the EPA, inviting the Company to join a settlement related to the
cleanup of a Superfund site in Santa Barbara County, California as a de minimis
party. The notice alleges that a former subsidiary of the Company, B.P. John
Furniture Company, delivered waste to the site and has potential cleanup
liability. The EPA offered to settle for the sum of approximately $39,000. The
Company declined to participate in the settlement because the EPA presented no
evidence that the Company delivered any waste to the site and offered no legal
basis for Company liability for the obligations of its former subsidiary. The
Company believes that a material adverse outcome in this matter is remote.


(e)    Hazardous Materials Handling.


The Company handles, stores, transports and arranges for the proper disposal of
limited and specific hazardous materials. Other waste streams including but not
limited to regulated wastes, non-regulated wastes, hazardous wastes,
non-hazardous wastes, and industrial wastes are handled, stored, transported and
properly disposed as necessary to the operation(s) of its business.


--------------------------------------------------------------------------------






SCHEUDLE 4.02(a)
Local Regulatory Counsel




Jurisdiction                Counsel


Arizona                Perkins Coie L.L.P.


New Mexico                Law Offices of Randall W. Childress, P.C.


Texas                    Duggins Wren Mann & Romero, LLP
a Professional Corporation


FERC                    General Counsel of the Company.


--------------------------------------------------------------------------------




SCHEDULE 6.02
Liens




Minor miscellaneous liens existing on the Closing Date, incurred in the ordinary
course of business, none of which cover property that is material to the
business, operations or financial position of the Company.


--------------------------------------------------------------------------------






SCHEDULE 6.04
Certain Investments




1.
Contributions to and interests of the Company in decommissioning trusts relating
to the Palo Verde Nuclear Generating Station (“PVNG”) (to the extent such
contributions and interest constitute investments) as contemplated by the ANPP
Participation Agreement dated as of August 23, 1973, as amended.



2.
Contributions to and interests of the Company in spent nuclear fuel trust
relating to the PVNG (to the extent such contributions and interests constitute
investments).



3.
Investments of $4.0 million in debt securities collateralized by student loans
re-insured by the Department of Education as part of the Federal Family
Education Loan Program, consisting of two $2.0 million investments in auction
rate securities maturing in 2042 and 2044.



4.
Other minor investments which were obtained in the ordinary course of business
and, in the aggregate, have a book value of less than $200,000.















--------------------------------------------------------------------------------


[a001.jpg]






--------------------------------------------------------------------------------


[a002.jpg]






--------------------------------------------------------------------------------


[a003.jpg]






--------------------------------------------------------------------------------


[a004.jpg]


--------------------------------------------------------------------------------


EXHIBIT B
[Form of]
ASSIGNMENT AND ACCEPTANCE
Reference is made to the Amended and Restated Credit Agreement dated as of
November 15, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among El Paso Electric Company (“El Paso”), The
Bank of New York Mellon Trust Company, N.A., not in its individual capacity, but
solely in its capacity as trustee of the Rio Grande Resources Trust II (the
“Trustee”), the lenders party thereto (the “Lenders”), JPMorgan Chase Bank,
N.A., as issuing bank (in such capacity, the “Issuing Bank”) and as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, and Union Bank, N.A., as syndication agent. Terms defined in the Credit
Agreement are used herein with the same meanings.
1.    The Assignor hereby sells and assigns, without recourse, to the Assignee,
and the Assignee hereby purchases and assumes, without recourse, from the
Assignor, effective as of the Assignment Effective Date set forth below (but not
prior to the recordation of the information contained herein in the Register
pursuant to Section 10.04(e) of the Credit Agreement), the interests set forth
below (the “Assigned Interest”) in the Assignor's rights and obligations under
the Credit Agreement and the other Loan Documents, including, without
limitation, the amounts and percentages set forth below of (i) the Commitments
of the Assignor on the Assignment Effective Date, (ii) the Loans owing to the
Assignor which are outstanding on the Assignment Effective Date and (iii)
participations in Letters of Credit which are outstanding on the Assignment
Effective Date. Each of the Assignor and the Assignee hereby makes and agrees to
be bound by all the representations, warranties and agreements set forth in
Section 10.04(c) of the Credit Agreement, a copy of which has been received by
each such party. From and after the Assignment Effective Date (i) the Assignee
shall be a party to and be bound by the provisions of the Credit Agreement and,
to the extent of the interests assigned by this Assignment and Acceptance, have
the rights and obligations of a Lender thereunder and under the Loan Documents
and (ii) the Assignor shall, to the extent of the interests assigned by this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.
2.    This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) the forms specified in Section 2.18(f) of the Credit
Agreement, duly completed and executed by such Assignee, (ii) if the Assignee is
not already a Lender under the Credit Agreement, an Administrative Questionnaire
in the form of Exhibit A to the Credit Agreement and (iii) unless otherwise
agreed to by the Administrative Agent, a processing and recordation fee of
$3,500 pursuant to Section 10.04(b) of the Credit Agreement.
3.    THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.











B-1

--------------------------------------------------------------------------------


Date of Assignment:
.......................................................................................................................................
    
Legal Name of Assignor:
................................................................................................................................    
Legal Name of Assignee:
...............................................................................................................................
Assignee's Address for Notices:
.....................................................................................................................    
Assignment Effective Date:
...........................................................................................................................
Principal Amount of Commitment Assigned:
................................................................................................    
Percentage of Commitment Assigned1:
..........................................................................................................    
Principal Amount of Loans Assigned:
............................................................................................................    
Percentage of Loans Assigned:
.......................................................................................................................    
Principal Amount of Participations in Letters of Credit:
.................................................................................    
Percentage of Participations in Letters of Credit:
............................................................................................    


The terms set forth above are
hereby agreed to:
Accepted2:
[Name of Assignor],
as Assignor,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Issuing Bank,


By:___________________________________
Name:
Title:


By:___________________________________
Name:
Title:
 
 
[Name of Assignee],
as Assignee,
EL PASO ELECTRIC COMPANY


By:___________________________________
Name:
Title:


By:___________________________________
Name:
Title:
 
 
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
not in its individual capacity, but
solely in its capacity as trustee of the
Rio Grande Resources Trust II
 
By:___________________________________
Name:
Title:

________________________________
1.
Set forth, to at least 8 decimals, as a percentage of the Total Commitment of
all Lenders.

2.
To be completed to the extent consents are required under Section 10.04(b) of
the Credit Agreement.






B-2

--------------------------------------------------------------------------------


EXHIBIT C
[Form of]
BORROWING REQUEST
JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders referred to below
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attention of [ ]
Ladies and Gentlemen:     [Date]
The undersigned, [EL PASO ELECTRIC COMPANY] [THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., not in its individual capacity, but solely in its capacity as
trustee of the Rio Grande Resources Trust II] (the “Borrower”), refers to the
Amended and Restated Credit Agreement dated as of November 15, 2011, as amended,
supplemented or otherwise modified from time to time (the “Credit Agreement”),
among El Paso Electric Company, The Bank of New York Mellon Trust Company, N.A.,
not in its individual capacity, but solely in its capacity as trustee of the Rio
Grande Resources Trust II, the lenders from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as issuing bank and as administrative
agent for the Lenders, and Union Bank, N.A., as syndication agent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. The Borrower hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the terms on which such Borrowing is requested to be made:
(A)
Date of Borrowing (which is a Business
Day).....................................................................................    

(B)
Principal Amount of Borrowing3
.........................................................................................................    

(C)
Interest rate basis4
...............................................................................................................................    

(D)
Interest Period and the last day thereof5
..............................................................................................

(E)
Funds are requested to be disbursed to the Borrower's account with

[JPMorgan Chase Bank] (Account No. [ ]).
_________________________
3.
With respect to any Eurodollar Borrowing, not less than $5,000,000 and in an
integral multiple of $1,000,000, and with respect to any ABR Borrowing, not less
than $100,000 and in an integral multiple of $1,000, but in any event not
exceeding the available Total Commitment available to the Borrowers.

4.
Specify Eurodollar Borrowing or ABR Borrowing.

5.
Which shall be subject to the definition of “Interest Period” and end not later
than the Maturity Date (applicable only for Eurodollar Borrowings only).




C-1

--------------------------------------------------------------------------------


Upon acceptance of any or all of the Loans offered by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Sections 4.01(b) and (c) of the
Credit Agreement have been satisfied.
[APPLICABLE BORROWER],
by: ______________________________    
Name:
Title: [Responsible Officer]



C-2

--------------------------------------------------------------------------------


EXHIBIT D
SUBSIDIARY GUARANTEE AGREEMENT (as supplemented from time to time, this
“Agreement”) dated as of [ ], between [ ], a [ ] [corporation] (the “Guarantor”)
and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as Administrative Agent (as defined
below).
Reference is made to the Amended and Restated Credit Agreement dated as of
November 15, 2011 (and as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among El Paso Electric Company, a Texas
corporation (“El Paso”), The Bank of New York Mellon Trust Company, N.A., not in
its individual capacity, but solely in its capacity as trustee of the Rio Grande
Resources Trust II (the “Trustee”; each of El Paso and the Trustee is referred
to individually herein as a “Borrower” and collectively as the “Borrowers”), the
Lenders (as defined in the Credit Agreement), JPMorgan, as issuing bank and as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, and Union Bank, N.A., as syndication agent. Capitalized terms used
herein and not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.
Pursuant to Section 5.09 of the Credit Agreement, El Paso has agreed, among
other things, to cause any Material Subsidiary to execute a guarantee of all the
Obligations (as defined below). The Guarantor is a Material Subsidiary and
acknowledges that it will derive substantial benefit from the commitments of the
Lenders to make Loans to the Borrowers and the commitment of the Issuing Bank to
issue Letters of Credit for the account of the Borrowers. Accordingly, the
Guarantor agrees with each Lender, the Issuing Bank, the Syndication Agent and
the Administrative Agent (each such person, together with its successors and
assigns, a “Guaranteed Party”) as follows:
SECTION 1.    Guarantee. The Guarantor unconditionally guarantees, as a primary
obligor and not merely as a surety, (a) the due and punctual payment of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by a Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrowers to the Guaranteed
Parties under the Credit Agreement and the other Loan Documents and (b) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrowers under or pursuant to the Credit Agreement and the
other Loan Documents (all the monetary and other obligations referred to in the
preceding clauses (a) and (b) being collectively called the “Obligations”). The
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without

D-1

--------------------------------------------------------------------------------


notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension or renewal of any Obligation.
SECTION 2.    Obligations Not Waived. To the fullest extent permitted by
applicable law, the Guarantor waives presentment to, demand of payment from and
protest to the Borrowers of any of the Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. To the fullest
extent permitted by applicable law, the obligations of the Guarantor hereunder
shall not be affected by (a) the failure of the Administrative Agent or any
other Guaranteed Party to assert any claim or demand or to enforce or exercise
any right or remedy against the Borrowers, (b) any rescission, waiver, amendment
or modification of, or any release from any of the terms or provisions of the
Credit Agreement, any other Loan Document, any Guarantee or any other agreement,
including with respect to any other guarantor of the Obligations or (c) any
release or substitution of any one or more endorsers, other guarantors or other
obligors of all or any portion of the Obligations.
SECTION 3.    Guarantee of Payment. The Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Guaranteed Party to any of the security held for payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Guaranteed Party in favor of the Borrowers
or any other person.
SECTION 4.    No Discharge or Diminishment of Guarantee. The obligations of the
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the Obligations), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, and shall not be subject to
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
the Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any other Guaranteed
Party to assert any claim or demand or to enforce any remedy under the Credit
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Obligations, or by any other act
or omission that may or might in any manner or to any extent vary the risk of
the Guarantor or that would otherwise operate as a discharge of the Guarantor as
a matter of law or equity (other than the payment in full in cash of all the
Obligations).
SECTION 5.    Defenses of Borrowers Waived. To the fullest extent permitted by
applicable law, the Guarantor waives any defense based on or arising out of any
defense of a Borrower or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of a
Borrower, other than the payment in full in cash of the Obligations. The
Administrative Agent and the other Guaranteed Parties may, at their election,
compromise or adjust any part of the Obligations, make any other accommodation
with the Borrowers or any other guarantor or exercise any other right or remedy
available to them against the Borrowers or any other guarantor, without
affecting or impairing in any way the liability of the Guarantor hereunder
except to the extent the Obligations have been fully, finally









D-2

--------------------------------------------------------------------------------


paid in cash. To the fullest extent permitted by applicable law, the Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of Guarantor against a
Borrower or any other guarantor, as the case may be.
SECTION 6.    Agreement to Pay. In furtherance of the foregoing and not in
limitation of any other right that the Administrative Agent or any other
Guaranteed Party has at law or in equity against the Guarantor by virtue hereof,
upon the failure of a Borrower to pay any Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent or such other Guaranteed Party as
designated thereby in cash the amount of such unpaid Obligations. Upon payment
by the Guarantor of any sums to the Administrative Agent or any Guaranteed Party
as provided above, all rights of the Guarantor against the Borrowers arising as
a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior payment in full in cash of all the Obligations. In
addition, any indebtedness of a Borrower now or hereafter held by the Guarantor
is hereby subordinated in right of payment to the prior payment in full of the
Obligations. If any amount shall erroneously be paid to the Guarantor on account
of (i) such subrogation, contribution, reimbursement, indemnity or similar right
or (ii) any such indebtedness of a Borrower, such amount shall be held in trust
for the benefit of the Guaranteed Parties and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Obligations,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.
SECTION 7.    Information. The Guarantor assumes all responsibility for being
and keeping itself informed of each Borrower's financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that the Guarantor
assumes and incurs hereunder, and agrees that none of the Administrative Agent
or the other Guaranteed Parties will have any duty to advise the Guarantor of
information known to it or any of them regarding such circumstances or risks.
SECTION 8.    Representations and Warranties. The Guarantor represents and
warrants that all representations and warranties relating to it contained in the
Credit Agreement are true and correct.
SECTION 9.    Termination. The guarantee made hereunder (a) shall terminate when
all the Obligations have been indefeasibly paid in full and the Lenders have no
further commitment to lend under the Credit Agreement, the L/C Exposure has been
reduced to zero and the Issuing Bank has no further obligation to issue Letters
of Credit under the Credit Agreement and (b) shall continue to be effective or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any Obligation is rescinded or must otherwise be restored by any Guaranteed
Party or the Guarantor upon the bankruptcy or reorganization of either Borrower
or otherwise.
SECTION 10.    Binding Effect; Assignments. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Guarantor that are contained in this Agreement shall bind
and inure to the benefit of each party hereto and their

D-3

--------------------------------------------------------------------------------


respective successors and assigns. This Agreement shall become effective when it
shall have been executed on behalf of the Guarantor and the Administrative
Agent, and thereafter shall be binding upon the Guarantor and the Administrative
Agent and their respective successors and assigns, and shall inure to the
benefit of the Guarantor, the Administrative Agent and the other Guaranteed
Parties, and their respective successors and assigns, except that the Guarantor
shall not have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void). If all of the
capital stock of the Guarantor is sold, transferred or otherwise disposed of
(other than to an Affiliate of a Borrower) pursuant to a transaction permitted
by the Credit Agreement, the Guarantor shall be released from its obligations
under this Agreement without further action.
SECTION 11.    Waivers; Amendment. (a) No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Guaranteed Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Guarantor in any case shall entitle the
Guarantor to any other or further notice or demand in similar or other
circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantor and the Administrative Agent, with the prior written consent of the
Required Lenders (except as otherwise provided in the Credit Agreement).
SECTION 12.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 13.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.01 of the Credit Agreement. All
communications and notices hereunder to the Guarantor shall be given to it at
its address set forth below its name on the signature page hereto, with a copy
to El Paso.
SECTION 14.    Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by the Guarantor herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent and the other Guaranteed
Parties and shall survive the making by the Lenders of Loans and the issuance of
the Letters of Credit by the Issuing Bank regardless of any investigation made
by the Guaranteed Parties or on their behalf, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any other fee or amount payable by a











D-4

--------------------------------------------------------------------------------


Borrower under the Credit Agreement or any other Loan Document is outstanding
and unpaid or the L/C Exposure does not equal zero and as long as the
Commitments have not been terminated.
(b)    In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 15.    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 10. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 16.    Rules of Interpretation. The rules of interpretation specified in
Section 1.02 of the Credit Agreement shall be applicable to this Agreement.
SECTION 17.    Jurisdiction; Consent to Service of Process. (a) The Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any other Guaranteed Party may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Guarantor or its properties in the courts of any jurisdiction.
(b)    The Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 13. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

D-5

--------------------------------------------------------------------------------




SECTION 18.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.
SECTION 19.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Guaranteed Party is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other Indebtedness at any time owing by such Guaranteed Party
to or for the credit or the account of the Guarantor against any or all the
obligations of the Guarantor now or hereafter existing under this Agreement and
the other Loan Documents held by such Guaranteed Party, irrespective of whether
or not such Guaranteed Party shall have made any demand under this Agreement or
any other Loan Document and although such obligations may be unmatured. The
rights of each Guaranteed Party under this Section 19 are in addition to other
rights and remedies (including other rights of setoff) which such Guaranteed
Party may have.

D-6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
[MATERIAL SUBSIDIARY],
by:_________________________________     
Name:
Title:


Address for Notices:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
by:__________________________________     
Name:
Title:











D-7